Exhibit 10.1

Execution Copy

--------------------------------------------------------------------------------

AMENDED AND RESTATED
CREDIT AGREEMENT

dated as of January 23, 2006

among

PRIVATE BUSINESS, INC.
As Borrower,

and

BANK OF AMERICA, N.A.,
As Lender

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

1.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

 

1.1

Defined Terms

1

 

1.2

Other Interpretive Provisions

16

 

1.3

Accounting Terms

16

 

1.4

Rounding

17

 

1.5

References to Agreements and Laws

17

 

1.6

Letter of Credit Amounts

17

 

 

 

2.

THE COMMITMENTS AND CREDIT EXTENSIONS; REVOLVING CREDIT LOAN AND TERM LOANS

17

 

 

 

 

 

2.1

Revolving Credit Loan; Revolving Commitment

17

 

2.2

Term Loans.

18

 

2.3

Letters of Credit

19

 

2.4

Borrowings, Conversions and Continuations of Loans

24

 

2.5

Prepayments

25

 

2.6

Default Rate

25

 

2.7

Interest Payable in Arrears

25

 

2.8

Commitment Fees; Lender’s Upfront Fee

25

 

2.9

Computation of Interest and Fees

26

 

2.10

Payments Generally

26

 

2.11

Collateral

27

 

2.12

Mandatory Repayments

27

 

2.13

Renewal Option

28

 

 

 

 

3.

YIELD PROTECTION AND ILLEGALITY

28

 

 

 

 

 

3.1

Taxes

28

 

3.2

Illegality

30

 

3.3

Inability to Determine Rates

30

 

3.4

Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBOR Loans

30

 

3.5

Funding Losses

31

 

3.6

Matters Applicable to all Requests for Compensation

31

 

3.7

Survival

31

 

 

 

 

4.

CONDITIONS OF EFFECTIVENESS

32

 

 

 

 

 

4.1

Conditions of Effectiveness and New Credit Extensions

32

 

4.2

Conditions to all Credit Extensions and Conversions and Continuations

34

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

35

 

 

 

 

 

5.1

Existence, Qualification and Power; Compliance with Laws

35

 

5.2

Authorization; No Contravention

35

 

5.3

Governmental Authorization

36

 

5.4

Binding Effect

36

 

5.5

Financial Statements; No Material Adverse Effect

36

 

5.6

Accounts Receivable

36

 

5.7

Litigation

37

 

5.8

No Default

37

 

5.9

Ownership of Property; Liens

37

(i)




TABLE OF CONTENTS - (continued)

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

5.10

Environmental Compliance

37

 

5.11

Insurance

37

 

5.12

Taxes

38

 

5.13

ERISA Compliance

38

 

5.14

Subsidiaries

38

 

5.15

Disclosure

38

 

5.16

Compliance with Laws

39

 

5.17

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

39

 

5.18

Rights in Collateral; Priority of Liens

39

 

5.19

Intellectual Property

39

 

5.20

Location of Borrower

42

 

5.21

Use of Proceeds

43

 

5.22

Solvent Financial Condition

43

 

5.23

Labor Disputes; Acts of God

43

 

5.24

Interest Rate Hedging

43

 

 

 

 

6.

AFFIRMATIVE COVENANTS

43

 

 

 

 

 

6.1

Financial Statements

43

 

6.2

Certificates; Other Information

44

 

6.3

Notices

45

 

6.4

Payment of Obligations

45

 

6.5

Preservation of Existence, Etc

45

 

6.6

Maintenance of Properties

45

 

6.7

Maintenance of Insurance

46

 

6.8

Compliance with Laws

46

 

6.9

Books and Records

46

 

6.10

Inspection Rights

46

 

6.11

Use of Proceeds

46

 

6.12

Financial Covenants

47

 

6.13

Additional Subsidiaries

47

 

6.14

Collateral Records

48

 

6.15

Security Interests

48

 

6.16

Notice of Litigation, Claims, Etc

48

 

6.17

Lender as Principal Depository

48

 

6.18

Key Man Life Insurance

48

 

 

 

 

7.

NEGATIVE COVENANTS

48

 

 

 

 

 

7.1

Liens

48

 

7.2

Investments and Acquisitions

49

 

7.3

Indebtedness

50

 

7.4

Fundamental Changes

51

 

7.5

Dispositions

52

 

7.6

Restricted Payments

52

 

7.7

Change in Nature of Business

52

 

7.8

Transactions with Affiliates

52

 

7.9

Margin Regulations

53

(ii)



TABLE OF CONTENTS - (continued)

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

8.

EVENTS OF DEFAULT AND REMEDIES

53

 

 

 

 

 

8.1

Events of Default

53

 

8.2

Remedies Upon Event of Default

55

 

8.3

Application of Funds

55

 

 

 

 

9.

MISCELLANEOUS

56

 

 

 

 

 

9.1

Amendments, Etc

56

 

9.2

Notices and Other Communications; Facsimile Copies

56

 

9.3

No Waiver; Cumulative Remedies

57

 

9.4

Attorney Costs, Expenses and Taxes

57

 

9.5

Indemnification by Borrower

58

 

9.6

Payments Set Aside

58

 

9.7

Successors and Assigns

58

 

9.8

Interest Rate Limitation

59

 

9.9

Counterparts

59

 

9.10

Integration

59

 

9.11

Survival of Representations and Warranties

59

 

9.12

Severability

59

 

9.13

Governing Law; Submission to Jurisdiction

60

 

9.14

Waiver of Right to Trial by Jury

60

 

9.15

Arbitration

60

 

9.16

Confidentiality

61

 

9.17

Time of the Essence

62

 

9.18

Existing Credit Agreement; Effectiveness of Amendment and Closing

62

 

9.19

Confirmation/Ratification of the Revolving Credit Loan and Term Loans

62

 

9.20

Effect of Amendment and Closing of the Existing Credit Agreement

62

 

9.21

Existing Agreements Superseded

63

 

9.22

USA PATRIOT Act Notice

63

 

9.23

Reproduction of Documents

63

 

9.24

Headings

63

(iii)




SCHEDULES AND EXHIBITS

Schedule 1

Subsidiary Sale

Schedule 2

Acquisitions

Schedule 5.7

Litigation

Schedule 5.10

Environmental Matters

Schedule 5.14

Subsidiaries and Other Equity Investments

Schedule 5.19(b)

Summaries of Intellectual Property Related Agreements

Schedule 5.19(c)

Summary of Patents

Schedule 5.19(d)

Summary of Trademarks

Schedule 5.19(e)

Summary of Copyrights

Schedule 5.19(g)

Summary of Internet Property

Schedule 5.23

Labor Disputes

Schedule 5.20

Addresses of Subsidiaries

Schedule 7.1

Existing Liens

Schedule 7.3

Existing Indebtedness

Schedule 9.2

Addresses for Notices

 

 

Exhibit A

Form of Borrower Security Agreement

Exhibit B

Form of Borrower Stock Pledge Agreement

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Lightyear Guaranty

Exhibit E

Form of Loan Notice

Exhibit F

Form of Revolving Credit Loan Note

Exhibit G

Form of Subsidiary Guaranty

Exhibit H

Form of Subsidiary Security Agreement

Exhibit I

Form of Subsidiary Stock Pledge Agreement

Exhibit J

Form of Term A Loan Note

Exhibit K

Form of Term B Loan Note

(iv)




AMENDED AND RESTATED CREDIT AGREEMENT

          THIS AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of January 23, 2006, among PRIVATE BUSINESS, INC., a Tennessee
corporation (“Borrower”), each of its Subsidiaries party hereto (collectively,
the “Subsidiaries” and, individually a “Subsidiary”) and BANK OF AMERICA, N.A.
(“Lender”).

          WHEREAS, Borrower, certain of its Subsidiaries, and Lender have
entered into the Existing Credit Agreement (as hereinafter defined);

          WHEREAS, the parties hereto have agreed to amend and restate the
Existing Credit Agreement as provided in this Agreement;

          WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities (except as expressly provided herein) and that this Agreement amend
and restate in its entirety the Existing Credit Agreement and re-evidence the
obligations of Borrower outstanding thereunder;

          WHEREAS, Borrower desires that the Lender extend term loans and a
revolving credit facility to Borrower to, among other things, (a) finance
Acquisitions (as hereinafter defined) permitted pursuant to Section 7.2(g) or
(h) hereof, (b) refinance certain existing Indebtedness and (c) finance working
capital, capital expenditures, and other lawful corporate purposes of Borrower
and its Subsidiaries subject to the limitations herein; and

          WHEREAS, Borrower desires to secure all of its Obligations (as
hereinafter defined) under the Loan Documents (as hereinafter defined) by
granting to Lender a security interest in and lien upon all of its personal
property and real property including a pledge of the capital stock of all of its
Subsidiaries.

          NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:

          1.        DEFINITIONS AND ACCOUNTING TERMS.

                    1.1     Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

                             “ACQUISITION” means (whether by purchase, lease,
exchange, issuance of stock or other equity or debt securities, merger,
reorganization or any other method) (a) any acquisition by Borrower or any
Subsidiary of Borrower of any other Person, which Person shall then become
consolidated with Borrower or any such Subsidiary in accordance with GAAP;
(b) any acquisition by Borrower or any Subsidiary of Borrower of all or any
substantial part of the assets of any other Person; or (c) any other acquisition
by Borrower or any Subsidiary of Borrower of the assets of another Person which
acquisition is not in the ordinary course of business for Borrower or such
Subsidiary.




                             “AFFILIATE” means, with respect to any Person,
another Person that directly or indirectly through one or more intermediaries,
Controls, or is Controlled by or is under common Control with, the Person
specified.  “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise. 
Without limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 51% or more of the securities having ordinary voting
power for the election of directors, managing general partners or equivalent
governing body of such Person.

                             “AGREEMENT” means this Amended and Restated Credit
Agreement.

                             “ATTORNEY COSTS” means and includes all fees,
expenses and disbursements of any law firm or other external counsel.

                             “AUDITED FINANCIAL STATEMENTS” means the audited
consolidated balance sheet of Borrower and its Subsidiaries for the fiscal year
ended December 31, 2004, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Borrower
and its Subsidiaries, including the notes thereto.

                             “AUTOBORROW AGREEMENT” means any autoborrow
agreement entered into between Borrower and Lender, as such agreement may be
modified from time to time.

                             “BANK OF AMERICA” means Bank of America, N.A., and
its successors.

                             “BASE RATE” means for any day a fluctuating rate
per annum equal to the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors, including
Bank of America’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.  The Base Rate or
“prime rate” is not necessarily the lowest rate charged by Lender on its loans
and is set by Lender in its sole discretion.  If the prime rate index becomes
unavailable during the term of this Loan, Lender may designate a substitute
index after notifying Borrower.

                             “BASE RATE LOAN” means a Loan that bears interest
based on the Base Rate.

                             “BORROWER” has the meaning specified in the
introductory paragraph hereto.

                             “BORROWER SECURITY AGREEMENT” means that certain
Amended and Restated Borrower Security Agreement dated as of the date hereof,
executed by Borrower, in substantially the form of Exhibit A attached hereto.

- 2 -




                             “BORROWER STOCK PLEDGE AGREEMENT” means that
certain Amended and Restated Borrower Stock Pledge Agreement dated as of the
date hereof, executed by Borrower, in substantially the form of Exhibit B
attached hereto.

                             “BORROWING” means, as applicable, a Borrowing under
the Term A Loan, a Borrowing under the Term B Loan, and a Borrowing under the
Revolving Credit Loan.

                             “BUSINESS DAY” means any day other than a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
Laws of, or are in fact closed in, the state where Lender’s Office is located
and, if such day relates to any LIBOR Loan, means any such day on which dealings
in Dollar deposits are conducted by and between banks in the London interbank
LIBOR market.

                             “CASH COLLATERALIZE” means to pledge and deposit
with or deliver to Lender as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
Lender.

                             “CHANGE OF CONTROL” means (a) an event or series of
events by which Lightyear owns less than 26.5% of the equity securities of
Borrower entitled to vote for members of the board of directors, (b) the failure
of Borrower to own, directly or indirectly, one hundred percent (100%) of the
Ownership Interests of any Subsidiary (other than in connection with a
Disposition permitted under Section 7.5 hereof), or (c) Lynn Boggs ceases to be
employed by Borrower in a capacity comparable to his capacity as of the Closing
Date, and a replacement executive satisfactory to Lender is not named within
sixty (60) days of such change.

                             “CLOSING DATE” means January 23, 2006.

                             “CODE” means the Internal Revenue Code of 1986.

                             “COLLATERAL” shall mean any and all assets and
rights and interests in or to property of Borrower and its subsidiaries, whether
real or personal, tangible or intangible, in which a Lien is granted or
purported to be granted pursuant to the Collateral Documents.

                             “COLLATERAL DOCUMENTS” means all agreements,
instruments and documents now or hereafter executed and delivered in connection
with this Agreement pursuant to which Liens are granted or purported to be
granted to Lender in Collateral securing all or part of the Obligations each in
form and substance satisfactory to Lender, including, without limitation, the
Borrower Security Agreement, the Subsidiary Security Agreement, the borrower
Stock Pledge Agreement and the Subsidiary Stock Pledge Agreement.

                             “COMMITMENT FEE” has the meaning specified in
Section 2.8(a).

                             “COMMITMENTS” means, as applicable, Lender’s
obligation to make the Term A Loan, the Term B Loan, and the Revolving Credit
Loan to Borrower pursuant to Article 2 and to issue Letters of Credit, and
“Commitment” means any one of the foregoing.

- 3 -




                             “COMPLIANCE CERTIFICATE” means a certificate
substantially in the form of Exhibit C attached hereto.

                             “CONTRACTUAL OBLIGATION” means, as to any Person,
any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

                             “CONTROL” has the meaning specified in the
definition of “Affiliate”.

                             “CREDIT EXTENSION” means a Borrowing.

                             “DEBTOR RELIEF LAWS” means the Bankruptcy Code of
the United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

                             “DEFAULT” means any event or condition that
constitutes an Event of Default or that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

                             “DEFAULT RATE” means the interest rate then
applicable, plus two percent (2%) per annum, in each case to the fullest extent
permitted by applicable Laws.

                             “DISPOSITION” or “DISPOSE” means the sale,
transfer, license, lease or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith (other than the
transfer or license of software in such Person’s ordinary course of business
operations).

                             “DOLLAR” and “$” mean lawful money of the United
States.

                             “EBITDA” means, with respect to any Person for any
period, on a consolidated basis the sum of (a) net income available to common
stockholders plus (b) to the extent deducted in arriving at net income, the sum
of:  (i) preferred stock dividends paid, (ii) income tax expense (less income
tax benefit), (iii) interest expense, (iv) depreciation and amortization and (v)
annual maintenance fees that will be required to be excluded from deferred
revenue and the profit and loss statement in accordance with SOP 97-1 and SOP
98-2 as part of purchase accounting.  Notwithstanding the foregoing, to the
extent deducted in arriving at net income, Borrower and its Subsidiaries may add
back to EBITDA (A) for calculations which include periods ending prior to
December 31, 2005, employee severance expenses, certain litigation expenses and
accrued employee initiative expenses, in each case as approved by Lender and
incurred or expensed during periods ending prior to December 31, 2005, (B) for
calculations which include periods ending prior to December 31, 2006, employee
severance expenses, non-cash debt amortization expenses, and costs necessary to
change Borrower’s corporate name and the rollout of said name, in each case
incurred or expensed during periods ending prior to December 31, 2006,  in an
aggregate amount not to exceed Seven Hundred Thousand Dollars ($700,000), (C)
for calculations which include periods ending prior to

- 4 -




December 31, 2006, expenses relating to the write-off of existing debt issuance
costs from the Existing Credit Agreement in an aggregate amount not to exceed
One Hundred Thirty Thousand Dollars ($130,000), (D) for any period during the
term of the Agreement, non-cash stock compensation expenses and (E) so long as
such elimination occurs prior to December 31, 2006, following elimination of the
duplicative leases in connection with the Acquisition listed on Schedule 2
attached hereto, as certified by Borrower, specifically identified synergies
related to duplicative facilities rent, in an aggregate amount not to exceed Two
Hundred Seventy-Seven Thousand Dollars ($277,000) for the twelve (12) month
period ending on the quarter end immediately preceding the elimination of such
leases, and not to exceed Two Hundred Seven Thousand Dollars ($207,000) for the
twelve (12) month period ending on the first quarter end after the elimination
of such leases; One Hundred Thirty Eight Thousand Dollars ($138,000) for the
twelve (12) month period ending on the second quarter end after the elimination
of such leases; and Sixty-Nine Thousand Dollars ($69,000) for the twelve (12)
month period ending on the third quarter end after the elimination of such
leases.

                             “ENVIRONMENTAL LAWS” means any and all Federal,
state, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

                             “ENVIRONMENTAL LIABILITY” means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of Borrower, any
other Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

                             “ERISA” means the Employee Retirement Income
Security Act of 1974.

                             “ERISA AFFILIATE” means any trade or business
(whether or not incorporated) under common control with Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

                            “ERISA EVENT” means (a) a Reportable Event with
respect to a Pension Plan; (b) a withdrawal by Borrower or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings

- 5 -




by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon  Borrower or any ERISA Affiliate.

                            “EVENT OF DEFAULT” has the meaning specified in
Section 8.1.

                            “EXISTING CREDIT AGREEMENT” means that certain
Credit Agreement, dated as of January 19, 2004, by and among Borrower, Lender,
and the other parties thereto, as amended from time to time prior to the date
hereof.

                            “FIXED CHARGE COVERAGE RATIO” means for the
12-calandar month period ending on the last day of each calendar quarter, the
ratio of (a) (i) EBITDA of Borrower for such period minus, (ii) to the extent
made during such period, (A) income taxes paid (cash taxes paid) and (B) capital
expenditures, to (b) the sum of (i) cash interest expense, (ii) scheduled
principal repayments on Funded Debt and (iii) Restricted Payments, permitted
pursuant to Section 7.6(a) hereof, in each case to the extent made during such
period. 

                            “FUNDED DEBT” means all outstanding liabilities for
borrowed money and other interest-bearing liabilities, including capital lease
obligations and L/C Obligations, less Subordinated Liabilities and KVI Loans.

                            “GAAP” means generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

                            “GOVERNMENTAL AUTHORITY” means any nation or
government, any state or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

                            “GUARANTORS” means, collectively, Private Business
Insurance, LLC, Forseon Corporation, Towne Services, Inc., KVI Capital, LLC,
Captiva Financial Solutions, LLC, Lightyear and any Person which shall hereafter
enter into a Guarantee of the Obligations.

                            “GUARANTEE” means, as to any Person, any (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to

- 6 -




maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

                            “HAZARDOUS MATERIALS” means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

                            “INDEBTEDNESS” means, as to any Person at a
particular time, all of the following, whether or not included as indebtedness
or liabilities in accordance with GAAP:

                            (a)     all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

                            (b)     all direct or contingent obligations of such
Person arising under Letters of Credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

                            (c)     net obligations of such Person under any
Swap Contract;

                            (d)     all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

                            (e)     indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

                            (f)     capital leases and Synthetic Lease
Obligations; and

                            (g)     all Guarantees of such Person in respect of
any of the foregoing.

                            For all purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount

- 7 -




of any net obligation under any Swap Contract on any date shall be Swap
Termination Value thereof as of such date.  The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

                            “INFORMATION” has the meaning specified in Section
9.8.

                            “INTEREST PAYMENT DATE” means, (a) as to any LIBOR
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBOR Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

                            “INTEREST PERIOD” means as to each LIBOR Loan, the
period commencing on the date such LIBOR Loan is disbursed or converted to or
continued as a LIBOR Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Loan Notice, or such other period
that is twelve months or less requested by Borrower and consented to by Lender;
provided, that:

                            (a)     any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

                            (b)     any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

                            (c)     no Interest Period shall extend beyond the
Maturity Date.

                            “INVESTMENT” means, as to any Person, any direct or
indirect acquisition or investment by such Person, by the use of cash, capital
stock or other securities, and whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) other than an Acquisition hereunder, the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

                            “IRS” means the United States Internal Revenue
Service.

                            “JUNIOR NOTE” means that certain Ten Million Dollars
($10,000,000) Senior Subordinated Note due 2010 issued by Borrower to Lightyear
PBI Holdings, LLC, and issued pursuant to that certain Securities Purchase
Agreement dated on December 9, 2005.

- 8 -




                            “KVI” means KVI Capital, LLC.

                            “KVI EQUIPMENT” means all items of equipment
purchased pursuant to KVI Loans and subsequently leased to third parties.

                            “KVI LOANS” means all non-recourse loans to KVI, the
proceeds of which were used to purchase KVI Equipment.

                            “LAWS” means, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

                            “L/C ADVANCE” means Lender’s funding of any L/C
Borrowing.

                            “L/C BORROWING” means an extension of credit
resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Borrowing.

                            “L/C CREDIT EXTENSION” means, with respect to any
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the renewal or increase of the amount thereof.

                            “L/C OBLIGATIONS” means, as at any date of
determination, the aggregate undrawn face amount of all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings.

                            “LENDER” means Bank of America, N.A. and any of its
successors and assigns.

                            “LENDER’S OFFICE” means the office or offices of
Lender described as such on Schedule 9.2, or such other office or offices as
Lender may from time to time notify Borrower.

                            “LETTER OF CREDIT” means any Letter of Credit issued
hereunder.  A Letter of Credit may be a commercial Letter of Credit or a standby
Letter of Credit.

                            “LETTER OF CREDIT APPLICATION” means an application
and agreement for the issuance or amendment of a Letter of Credit in the form
from time to time in use by Lender.

                            “LETTER OF CREDIT EXPIRATION DATE” means the day set
forth in the Letter of Credit but which day shall be not later than that day
which is seven (7) days prior to the Maturity Date then in effect (or, if such
day is not a Business Day, the next preceding Business Day).

- 9 -




                            “LETTER OF CREDIT SUBLIMIT” means an amount equal to
Five Hundred Thousand Dollars ($500,000).  The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Commitment.

                            “LIBOR” means for any Interest Period with respect
to any LIBOR Loan, a rate per annum determined by Lender pursuant to the
following formula:

 

 

London Inter-Bank Offered Rate

LIBOR

=

--------------------------------------------------------------------------------

 

 

(1.00 - Reserve Percentage)


                            Where,

                            (a)     “LONDON INTER-BANK OFFERED RATE” means the
average per annum interest rate at which U.S. dollar deposits would be offered
for the applicable interest period by major banks in the London inter-bank
market, as shown on the Telerate Page 3750 (or any successor page) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period.  If such rate does not appear on the
Telerate Page 3750 (or any successor page), the rate for that interest period
will be determined by such alternate method as reasonably selected by Lender.  A
“London Banking Day” is a day on which Lender’s London Banking Center is open
for business and dealing in offshore dollars.

                            (b)     “RESERVE PERCENTAGE” means the total of the
maximum reserve percentages for determining the reserves to be maintained by
member banks of the Federal Reserve System for Eurocurrency Liabilities, as
defined in Federal Reserve Board Regulation D, rounded upward to the nearest
1/100 of one percent.  The percentage will be expressed as a decimal, and will
include, but not be limited to, marginal, emergency, supplemental, special, and
other reserve percentages.

                                       (i)     Borrower shall irrevocably
request a LIBOR Loan no later than 12:00 noon Atlanta time on the LIBOR Banking
Day preceding the day on which the London Inter-Bank Offered Rate will be set,
as specified above.  For example, if there are no intervening holidays or
weekend days in any of the relevant locations, the request must be made at least
three days before the LIBOR takes effect.

                                       (ii)    Lender will have no obligation to
accept an election for a LIBOR Loan if any of the following described events has
occurred and is continuing:

                                               (A)     Dollar deposits in the
principal amount, and for periods equal to the interest period, of a LIBOR Loan
are not available in the London inter-bank market; or

                                               (B)     the LIBOR does not
accurately reflect the cost of a LIBOR Loan.

                            “LIBOR LOAN” means a Loan (or a portion of a Loan)
that bears interest at a rate based on the LIBOR.

                            “LIEN” means any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement), and any financing lease having substantially the same
economic effect as any of the foregoing.

- 10 -




                            “LIGHTYEAR” means The Lightyear Fund, L.P. and, as
applicable, Lightyear PBI Holdings, LLC and any Affiliate of either of the
foregoing.

                            “LIGHTYEAR GUARANTY” means that certain Sponsor
Guaranty executed by Lightyear in favor of Lender, substantially in the form of
Exhibit D attached hereto.

                            “LOANS” means the Revolving Credit Loan, the Term A
Loan and the Term B Loan, collectively, and “LOAN” means any one of the
foregoing.

                            “LOAN DOCUMENTS” means this Agreement, the Notes,
each Collateral Document, the Lightyear Guaranty, the Subsidiary Guaranty, the
Autoborrow Agreement, all Swap Contracts between Borrower on the one hand and
Lender or any of its Affiliates on the other hand, and all other documents,
instruments, certificates, financing statements and other agreements executed
and delivered by Borrower or any of its Subsidiaries in connection with or
contemplated by this Agreement or any of the foregoing documents. 

                            “LOAN NOTICE” means a notice of (a) a Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of LIBOR
Loans which if in writing, shall be substantially in the form of Exhibit E
attached hereto.

                            “LOAN PARTIES” means, collectively, Borrower and
each of its Subsidiaries and “Loan Party” means any one of the foregoing.

                            “MATERIAL ADVERSE EFFECT” means (a) a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, liabilities (actual and contingent), condition (financial or
otherwise) or prospects of Borrower or Borrower and its Subsidiaries taken as a
whole or the Collateral taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party such that the material impairment has a material adverse
effect on the Loans or Borrower’s ability to perform hereunder; and (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party such that it has a material adverse effect on the Loans or Borrower’s
ability to perform hereunder. 

                            “MULTIEMPLOYER PLAN” means any employee benefit plan
of the type described in Section 4001(a)(3) of ERISA, to which Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

                            “NOTES” means the Revolving Credit Loan Note, the
Term A Loan Note and the Term B Loan Note, collectively, and “NOTE” means any
one of the foregoing.

                            “OBLIGATIONS” means all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or

- 11 -




otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

                            “ORGANIZATION DOCUMENTS” means, (a) with respect to
any corporation, the charter or certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the  applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

                            “OTHER TAXES” shall have the meaning set forth in
Section 3.1.

                            “OUTSTANDING AMOUNT” means (i) with respect to the
Revolving Credit and Term Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

                            “OWNERSHIP INTERESTS” shall mean all capital stock
or other equity interests, including, without limitation, shares, options,
warrants, general or limited partnership interests, membership interests or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
non-voting, including common stock, preferred stock or any other “equity
security” (as such term is defined in Rule 3a11-1 of Securities and Exchange
Commission under the Securities Exchange Act of 1934).

                            “PBGC” means the Pension Benefit Guaranty
Corporation.

                            “PENSION PLAN” means any “employee pension benefit
plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by Borrower or any ERISA Affiliate or to which Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

- 12 -




                            “PERSON” means any individual, trustee, corporation,
general partnership, limited partnership, limited liability company, joint stock
company, trust, unincorporated organization, bank, business association, firm,
joint venture or Governmental Authority.

                            “PLAN” means any “employee benefit plan” (as such
term is defined in Section 3(3) of ERISA) established by Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

                            “REPORTABLE EVENT” means any of the events set forth
in Section 4043(c) of ERISA, other than events for which the thirty (30) day
notice period has been waived.

                            “REQUEST FOR CREDIT EXTENSION” means (a) with
respect to a Borrowing, conversion or continuation of Loans, a Loan Notice, and
(b) with respect to an L/C Credit Extension, a Letter of Credit Application.

                            “RESPONSIBLE OFFICER” means the chief executive
officer, president, or chief financial officer of a Loan Party, and any other
officer of any Loan Party who is named in a borrowing or other resolution
granting such officer authority to act on behalf of the Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

                            “RESTRICTED PAYMENT” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other equity interest of Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
equity interest or of any option, warrant or other right to acquire any such
capital stock or other equity interest.

                            “REVOLVING COMMITMENT” means the Lender’s obligation
to make the Revolving Credit Loan to Borrower pursuant to Section 2.1.

                            “REVOLVING CREDIT LOAN” and “REVOLVING CREDIT
BORROWING” mean an advance under the Revolving Commitment.

                            “REVOLVING CREDIT MATURITY DATE” means with respect
to the Revolving Credit Loan, January 23, 2008, or such earlier date as payment
of the remaining outstanding principal amount of the Revolving Credit Loan or of
all remaining outstanding Obligations shall be due (whether by acceleration or
otherwise).

                            “REVOLVING CREDIT LOAN NOTE” means that certain
revolving promissory note in the aggregate principal amount not to exceed Two
Million Dollars ($2,000,000), and issued by Borrower to Lender, in substantially
the form of Exhibit F attached hereto.

- 13 -




                            “SUBORDINATED LIABILITIES” means liabilities
subordinated to the Obligations in a manner acceptable to Lender in its sole
discretion.

                            “SUBSIDIARY” of a Person means a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

                            “SUBSIDIARY GUARANTY” means that certain Amended and
Restated Continuing and Unconditional Guaranty executed by each of the
Subsidiaries in favor of Lender, substantially in the form of Exhibit G attached
hereto.

                            “SUBSIDIARY SALE” means the sale by Borrower, in one
or a series of related transactions, of all or substantially all of the assets
of, or ownership interests in any Subsidiary listed on Schedule 1 attached
hereto (and the date of such sale shall be deemed the date on which purchaser
pays the purchase price to Borrower).

                            “SUBSIDIARY SECURITY AGREEMENT” means that certain
Amended and Restated Subsidiary Security Agreement, dated as of even date
herewith, executed by each of the Subsidiaries, in substantially the form of
Exhibit H attached hereto

                            “SUBSIDIARY STOCK PLEDGE AGREEMENT” means that
certain Amended and Restated Subsidiary Stock Pledge Agreement, dated as of even
date herewith, executed by certain of the Subsidiaries, in substantially the
form of Exhibit I attached hereto

                            “SWAP CONTRACT” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

                            “SWAP TERMINATION VALUE” means, in respect of any
one or more Swap Contracts, after taking into account the effect of any legally
enforceable netting

- 14 -




agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender). 

                            “SYNTHETIC LEASE OBLIGATION” means the monetary
obligation of a Person under (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment). 

                            “TAXES” shall have the meaning in Section 3.1.

                            “TERM A LOAN” means an advance pursuant to Section
2.2(a)(i).

                            “TERM A LOAN MATURITY DATE” means with respect to
the Term A Loan, January 23, 2008, or such earlier date as payment of the
remaining outstanding principal amount of the Term A Loan or of all remaining
outstanding Obligations shall be due (whether by acceleration or otherwise).

                            “TERM A LOAN NOTE” means that certain promissory
note in the aggregate principal amount not to exceed Ten Million Dollars
($10,000,000), and issued by Borrower to Lender, in substantially the form of
Exhibit J attached hereto.

                            “TERM B LOAN” means an advance pursuant to Section
2.2(a)(ii).

                            “TERM B LOAN MATURITY DATE” means the earlier of (a)
the date of the Subsidiary Sale and (b) July 23, 2006 or such earlier date as
payment of the remaining outstanding principal amount of the Term B Loan or of
all remaining outstanding Obligations shall be due (whether by acceleration or
otherwise).

                            “TERM B LOAN NOTE” means that certain promissory
note in the aggregate principal amount not to exceed Six Million Dollars
($6,000,000), and issued by Borrower to Lender, in substantially the form of
Exhibit K attached hereto.

                            “TERM LOANS” means the Term A Loan and Term B Loan
collectively.

                            “THRESHOLD AMOUNT” means Five Hundred Thousand
Dollars ($500,000).

                            “TOTAL OUTSTANDINGS” means the aggregate Outstanding
Amount of all Loans and all L/C Obligations.

- 15 -




                            “TYPE” means with respect to a Loan, its character
as a Base Rate Loan or a LIBOR Loan.

                            “UNFUNDED PENSION LIABILITY” means the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.

                            “UNITED STATES,” and “U.S.” mean the United States
of America.

                            “UNREIMBURSED AMOUNT” means the amount of an
unreimbursed drawing under a Letter of Credit.

                    1.2   Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

                            (a)     The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

                            (b)     (i)     The words “herein”, “hereto”,
“hereof” and “hereunder” and words of similar import when used in any Loan
Document shall refer to such Loan Document as a whole and not to any particular
provision thereof;  (ii) Article, Section, Exhibit and Schedule references are
to the Loan Document in which such reference appears; (iii) the term “including”
is by way of example and not limitation; and (iv) the term “documents” includes
any and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form.

                            (c)     In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

                            (d)     Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

                    1.3  Accounting Terms.

                            (a)     All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

                            (b)     If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either Borrower or Lender shall so request, Lender and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to

- 16 -




the approval of Lender); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

                    1.4     Rounding.  Any financial ratios required to be
maintained by any Loan Party pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

                    1.5     References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

                    1.6     Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Letter of Credit Application therefor, whether or not such maximum face
amount is in effect at such time.

           2.     THE COMMITMENTS AND CREDIT EXTENSIONS; REVOLVING CREDIT LOAN
AND TERM LOANS.

                    2.1     Revolving Credit Loan; Revolving Commitment.  From
the Closing Date and prior to the Revolving Credit Maturity Date, Lender agrees
to provide a Revolving Credit Loan to Borrower, the amount of which shall not
exceed the aggregate of, at any one time outstanding, Two Million Dollars
($2,000,000), as reduced from time to time.  Within the limits of the Revolving
Commitment, and subject to other terms and conditions hereof or as may be
imposed by the Autoborrow Agreement, Borrower may borrow under this Section 2.1,
prepay under Section 2.5 and reborrow under this Section 2.1.

                             (a)     Revolving Credit.  This is a revolving line
of credit.  Borrower may repay principal amounts and reborrow them. 

                             (b)     Maximum Borrowings.  Borrower agrees not to
permit the principal balance outstanding to exceed the Revolving Commitment.  If
Borrower exceeds the Revolving Commitment, Borrower will immediately pay the
excess to Lender with interest to accrue at the Default Rate. 

- 17 -




                            (c)     L/C Obligations.  After giving effect to any
Revolving Credit Borrowings, the Outstanding Amount of the Revolving Credit Loan
plus the outstanding amount of all L/C Obligations shall not exceed Lender’s
Revolving Commitment.

                            (d)     Interest Payments.  Borrower will pay
interest beginning on March 31, 2006, and on the last day of each June,
September, December and March thereafter (each an “Interest Payment Date”), and
ending on the Maturity Date, at which time the Outstanding Amount of the
Revolving Credit Loan, and the Total Outstandings, including all accrued and
unpaid interest, shall be due and payable in full.

                            (e)     Interest Rate.  The interest rate applicable
to the Revolving Credit Loan will be the rate per annum equal to, as elected by
Borrower in accordance with Section 2.4 hereof, (i) LIBOR plus three percent
(3.00%) or (ii) Lender’s Base Rate.

                    2.2    Term Loans.

                            (a)    Term A Loan.

                                     (i)     Loan Amount.  Lender agrees to
provide a Term A Loan to Borrower in the amount of Ten Million Dollars
($10,000,000).  The Term A Loan is available in one disbursement from Lender on
or after the Closing Date and prior to February 28, 2006, so long as (i) the
proceeds of the Term A Loan are used to pay the purchase price of that certain
Acquisition set forth on Schedule 2 attached hereto and (ii) Borrower delivers
to Lender a certificate confirming that the minimum EBITDA described on Schedule
2 attached hereto has been achieved.  The Term A Loan, or a portion thereof,
represents the Loans existing under the Existing Credit Agreement.

                                    (ii)    Repayment Terms.

                                             (A)     Borrower will pay interest
on the Term A Loan beginning on March 31, 2006, and on the last day of each
June, September, December and March thereafter (each, an “Interest Payment
Date”), and ending on the Term A Loan Maturity Date.

                                              (B)     Borrower will repay
principal on the Term A Loan in installments as follows:  Two Hundred Fifty
Thousand Dollars ($250,000) on March 31, 2006 and on June 30, 2006; Five Hundred
Thousand Dollars ($500,000) on September 30, 2006 and on December 31, 2006; and
Seven Hundred Fifty Thousand Dollars ($750,000), on the last day of each March,
June, September, and December thereafter, and ending on the Term A Loan Maturity
Date, on which date Borrower will repay the Outstanding Amount on the Term A
Loan, and the Total Outstandings, including all accrued and unpaid interest.

                                     (iii)     Prepayment Term.  Borrower may
prepay the Term A Loan in full or in part at any time after the Term B Loan has
been paid in full.  Any prepayment will be applied to the most remote payment of
principal due under this Agreement.

- 18 -




                                     (iv)     Interest Rate.  The interest rate
applicable to the Term Loans will be the rate per annum equal to, as elected by
Borrower in accordance with Section 2.4 hereof, (i) LIBOR plus three percent
(3.00%) or (ii) Lender’s Base Rate.

                            (b)     Term B Loan.

                                     (i)     Loan Amount.  Lender agrees to
provide a Term B Loan in the amount of Six Million Dollars ($6,000,000).  The
Term B Loan is available in one disbursement from Lender on or after the Closing
Date and prior to February 28, 2006, so long as (i) the proceeds of the Term B
Loan are used to pay the purchase price of that certain Acquisition set forth on
Schedule 2 attached hereto and (ii) Borrower delivers to Lender a certificate
confirming that the minimum EBITDA described on Schedule 2 attached hereto has
been achieved.

                                     (ii)     Repayment Terms.  Borrower will
pay interest on the Term B Loan beginning on March 31, 2006, and on the last day
of each June, September, December and March thereafter (each, an “Interest
Payment Date”), and ending on the Term B Loan Maturity Date.

                                     (iii)     Prepayment Term.  Borrower may
prepay the Term B Loan in full or in part at any time.

                                     (iv)     Interest Rate.  The interest rate
applicable to the Term B Loan will be the rate per year annum to, as elected by
Borrower in accordance with Section 2.4 hereof, (i) LIBOR plus three percent
(3.00%) or (ii) Lender’s Base Rate.

                    2.3     Letters of Credit.

                            (a)     The Letter of Credit Commitment.

                                     (i)     Subject to the terms and conditions
set forth herein, including, without limitation, the requirements of Section
4.2, Lender agrees from time to time on any Business Day during the period from
the Closing Date until the Revolving Credit Maturity Date, to issue Letters of
Credit for the account of Borrower or any of its Subsidiaries, and to amend or
renew Letters of Credit previously issued by it, in accordance with subsection
(b) below; provided, however, that Lender shall not be obligated to issue any
Letter of Credit if as of the date of such issuance, (y) the Total Outstandings
under the Revolving Commitment (including the requested L/C Credit Extension)
would exceed the Revolving Commitment, or (z) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit.  Within the foregoing
limits, and subject to the terms and conditions hereof, Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly, Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

                                     (ii)     Lender shall be under no
obligation to issue any Letter of Credit if:

- 19 -




                                               (A)     any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain Lender from issuing such Letter of Credit, or any Law
applicable to Lender or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over Lender
shall prohibit, or request that Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
Lender with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which Lender in
good faith deems material to it;

                                               (B)     the expiry date of such
requested Letter of Credit would occur more than twelve (12) months after the
date of issuance or last renewal;

                                               (C)     the expiry date of such
requested Letter of Credit would occur after the Revolving Credit Maturity Date;

                                               (D)     the issuance of such
Letter of Credit would violate one or more policies of Lender; or

                                               (E)     such Letter of Credit is
in an initial amount less than One Hundred Thousand Dollars ($100,000), in the
case of a commercial Letter of Credit, or Two Hundred Fifty Thousand Dollars
($250,000), in the case of a standby Letter of Credit, or is to used for a
purpose other than those purposes described at Section 6.11 or be denominated in
a currency other than Dollars.

                                     (iii)     Lender shall be under no
obligation to amend any Letter of Credit if (A) Lender would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

                            (b)     Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

                                     (i)     Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of Borrower delivered to
Lender in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Borrower.  Such Letter of Credit
Application must be received by Lender not later than 11:00 a.m., Atlanta time,
at least two Business Days (or such later date and time as Lender may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.

                                     (ii)     Promptly after receipt of any
Letter of Credit Application by Lender at the address set forth in Schedule 9.2
for receiving Letter of Credit Applications and related correspondence, if the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, Lender shall, on the
requested date, issue a Letter of Credit for the account of Borrower or
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with Lender’s usual and customary business
practices.

- 20 -




                                     (iii)     Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to an advising bank
with respect thereto or to the beneficiary thereof, Lender will also deliver to
Borrower a true and complete copy of such Letter of Credit or amendment.

                                     (iv)     If Borrower so requests in any
applicable Letter of Credit Application, Lender may, in it sole and absolute
discretion, agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit Lender to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by  Lender, Borrower shall not be required to make a specific request
to Lender for any such renewal. Lender shall not permit any such renewal if (A)
Lender has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof or (B) one or
more of the applicable conditions specified in Section 4.2 is not then
satisfied.  Notwithstanding anything to the contrary contained herein, Lender
shall have no obligation to permit the renewal of any Auto-Renewal Letter of
Credit at any time.

                            (c)     Drawings and Reimbursements.

                                     (i)     Upon receipt from  the beneficiary
of any Letter of Credit of any notice of drawing under such Letter of Credit,
Lender shall notify Borrower thereof.  Not later than 11:00 a.m., Atlanta time,
on the date of any payment by Lender under a Letter of Credit (each such date,
an “Honor Date”), Borrower shall reimburse Lender in an amount equal to the
amount of such drawing.  If Borrower fails to so reimburse Lender by such time,
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.4 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Commitment and the conditions set forth in Section 4.2
(other than the delivery of a Loan Notice).  Any notice given by Lender pursuant
to this Section 2.3(c)(i) may be given by telephone if immediately confirmed in
writing; provided, however, that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

                                     (ii)     With respect to any Unreimbursed
Amount that is not fully refinanced by a Borrowing of Base Rate Loans because
the conditions set forth in Section 4.2 cannot be satisfied or for any other
reason, Borrower shall be deemed to have incurred from Lender an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.

- 21-




                            (d)     Obligations Absolute.  The obligation of
Borrower to reimburse Lender for each drawing under each Letter of Credit, and
to repay each L/C Borrowing, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

                                     (i)     any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other agreement
or instrument relating thereto;

                                     (ii)     the existence of any claim,
counterclaim, set-off, defense or other right that Borrower may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting),
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

                                     (iii)     any draft, demand, certificate or
other document presented under such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

                                     (iv)     any payment by Lender under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

                                     (v)     any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrower.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify Lender.  Borrower shall be conclusively deemed to have waived
any such claim against Lender and its correspondents unless such notice is given
as aforesaid.

                            (e)     Role of Lender.  Borrower agrees that, in
paying any drawing under a Letter of Credit, Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or

- 22-




under any other agreement.  Lender, nor any of the respective correspondents,
participants or assignees of Lender, shall be liable or responsible for any of
the matters described in clauses (i) through (v) of Section 2.3(d); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against Lender, and Lender may be liable to Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by Borrower which Borrower proves were caused by
Lender’s willful misconduct or gross negligence or Lender’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of such Letter of Credit.  In furtherance and not in limitation of
the foregoing, Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

                            (f)     Cash Collateral.  Upon the request of
Lender, (i) if Lender has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be).  Borrower hereby grants to Lender, as issuer of Letters of Credit, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

                            (g)     Letter of Credit Fees. Borrower shall pay to
Lender a Letter of Credit fee for each Letter of Credit equal to the Commitment
Fee times the daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit).  Such Letter of Credit fees shall be computed on a quarterly basis
in arrears, and shall be due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date,
and thereafter on demand.

                            (h)     Applicability of ISP98 and UCP.  Unless
otherwise expressly agreed by Lender and Borrower when a Letter of Credit is
issued (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.

- 23-




                            (i)     Conflict with Letter of Credit Application. 
In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.

                    2.4    Borrowings, Conversions and Continuations of Loans.

                            (a)     Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of LIBOR Loans shall be made
upon Borrower’s irrevocable notice to Lender, which may be given by telephone. 
Each such notice must be received by Lender not later than 11:00 a.m., Atlanta
time, (i) three (3) Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of LIBOR Loans or of any conversion of LIBOR
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if Borrower requests LIBOR Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period”, the applicable notice must be
received by Lender not later than 11:00 a.m., Atlanta time, four (4) Business
Days prior to the requested date of such Borrowing, conversion or continuation. 
Not later than 11:00 a.m., Atlanta time, three (3) Business Days before the
requested date of such Borrowing, conversion or continuation, Lender shall
notify Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been accepted by Lender.  Each telephonic notice by Borrower
pursuant to this Section 2.4(a) must be promptly by delivery to Lender of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of Borrower.  Each Borrowing of, conversion to or continuation of LIBOR Loans
shall be in a principal amount of Five Hundred Thousand Dollars ($500,000) or a
whole multiple of One Hundred Thousand Dollars ($100,000) in excess thereof. 
Each Borrowing of or a conversion to Base Rate Loans shall be in a principal
amount of One Hundred Thousand Dollars ($100,000) or a whole multiple of One
Hundred Thousand Dollars ($100,000) in excess thereof.  Each Loan Notice
(whether telephonic or written) shall specify (i) whether Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of LIBOR Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, the applicable
Loans shall be made, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loans.  If
Borrower requests a Borrowing of, conversion to, or continuation of LIBOR Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

                            (b)     Except as otherwise provided herein, a LIBOR
Loan may be continued or converted only on the last day of an Interest Period
for such LIBOR Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as LIBOR Loans without the consent of
Lender.  Further, during the existence of an Event of Default, Lender may demand
that any or all of the then outstanding LIBOR Loans be converted immediately to
Base Rate Loans and Borrower agrees to pay all amounts due under Section 3.4 in
accordance with the terms thereof due to any such conversion.

- 24 -




                            (c)     Lender shall promptly notify Borrower of the
interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate.  The determination of the LIBOR by Lender
shall be conclusive in the absence of manifest error. 

                    2.5    Prepayments.  Borrower may, upon notice to Lender, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
Lender not later than 11:00 a.m., Atlanta time, (A) three (3) Business Days
prior to any date of prepayment of LIBOR Loans, and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of LIBOR Loans shall be in a
principal amount of Five Hundred Thousand Dollars ($500,000) or a whole multiple
of One Hundred Thousand Dollars ($100,000) in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of One Hundred
Thousand Dollars ($100,000) or a whole multiple of One Hundred Thousand Dollars
($100,000) in excess thereof, or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and whether
such prepayment is to be applied to the Revolving Credit Loan or the Term
Loans.  If Borrower specifies the Term Loans, prepayments shall be applied
first, to the Term B Loan, until the same has been repaid in full; and second,
to the Term A Loan, until the same has been repaid in full.  If such notice is
given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  If no notice is given, prepayments shall be applied first, to the
Revolving Credit Loan; second, to the Term B Loan and; third, to the Term A
Loan.  Any prepayment of a LIBOR Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.4.

                    2.6    Default Rate.  If any amount payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  Furthermore, while any Event of Default exists (or after
acceleration), Borrower shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws. 
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

                    2.7    Interest Payable in Arrears.  Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein.  Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

                    2.8    Commitment Fees; Lender’s Upfront Fee.

                            (a)     Revolving Commitment Fee.  Borrower shall
pay to Lender a commitment fee equal to one half of one percent (0.50%) times
the actual daily amount by which the Revolving Commitment (to include the Letter
of Credit Sublimit) exceeds the sum of (i) the Outstanding Amount of Revolving
Credit Loan and (ii) the Outstanding Amount of L/C

- 25 -




Obligations.  The commitment fee shall accrue at all times prior to the
Revolving Credit Maturity Date, including at any time during which one or more
conditions in Article 4 are not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Credit Maturity Date.  The commitment fee shall be calculated
quarterly in arrears.

                            (b)     Lender’s Upfront Fee.  On the Closing Date,
Borrower shall pay to Lender an upfront fee in an amount of One Hundred
Ninety-Five Thousand Dollars ($195,000).  The upfront fee is for the credit
facilities committed by Lender under this Agreement and will be fully earned on
the date paid.  The upfront fee paid to Lender is non-refundable for any reason
whatsoever.

                            (c)     Term Loan Commitment Fee.  For each day
prior to the advance of the Term A Loan and the Term B Loan (or termination of
the Commitments with respect thereto),  Borrower shall pay to Lender a
commitment fee equal to one half of one percent (0.50%) times the Commitments
then outstanding (excluding the Revolving Commitment).  The commitment fee shall
be calculated quarterly in arrears on March 31, 2006.

                    2.9    Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s prime rate shall be made on the basis of a year of 365 or 366 days, as
the case may be.  All other computations of interest and all fees shall be made
on the basis of a year of 360 days and the actual number of days elapsed. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day.

                    2.10  Payments Generally.

                            (a)     (i)     All payments to be made by Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by Borrower hereunder shall be made to Lender, at Lender’s Office in
Dollars and in immediately available funds not later than 5:00 p.m., Atlanta
time, on the date specified herein.  All payments received by Lender after 5:00
p.m., Atlanta time shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. 

                                     (ii)     On each date when the payment of
any principal, interest or fees are due hereunder or under any Note, Borrower
agrees to maintain on deposit in an ordinary checking account maintained by
Borrower with Lender (as such account shall be designated by Borrower in a
written notice to Lender from time to time, the “Borrower Account”) an amount
sufficient to pay such principal, interest or  fees in full on such date. 
Borrower hereby authorizes Lender (A) to deduct automatically all principal,
interest or fees when due hereunder or under any Note from Borrower Account, and
(B) if and to the extent any payment of principal, interest or fees under this
Agreement or any Note is not made when due to deduct  any such amount from any
or all of the accounts of Borrower maintained at Lender.  Lender agrees to
provide written notice to Borrower of any automatic deduction made pursuant to
this Section 2.10(a)(ii) showing in reasonable detail the amounts of such
deduction. 

- 26 -




                            (b)     If any payment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

                    2.11  Collateral.  Borrower’s Obligations to Lender under
this Agreement will be secured by the Collateral which Borrower or any of the
Subsidiaries now or hereafter owns.  The Collateral is defined in the Borrower
Security Agreement, the Subsidiary Security Agreement, the Borrower’s Stock
Pledge Agreement and the Subsidiary Stock Pledge Agreement.  All Collateral
securing this Agreement shall also secure all other present and future
obligations of Borrower and each Subsidiary to Lender, and all Collateral
securing any other present or future obligation of Borrower or any Subsidiary to
Lender shall also secure this Agreement.

                    2.12  Mandatory Repayments.

                            (a)     Asset Sales.  On the first Business Day
following the receipt by any Loan Party of net cash proceeds from the sale or
disposition of any assets (including by way of casualty or condemnation), and
other than asset sales in the ordinary course of business, the Loans shall be
repaid by an amount equal to one hundred percent (100%) of such net cash
proceeds, together with any accrued interest on the portion of the Loans repaid;
provided, however, that with respect to the Subsidiary Sale, no repayment shall
be required under this clause (a) with any net cash proceeds thereof in excess
of Six Million Dollars ($6,000,000).

                            (b)     Issuance and Incurrence of Indebtedness.  On
the first Business Day following the receipt by any Loan Party of net cash
proceeds from the issuance or incurrence after the Closing Date of Indebtedness
of Borrower other than Indebtedness permitted pursuant to Section 7.1, the Loans
shall be repaid by an amount equal to one hundred percent (100%) of such net
cash proceeds, together with any accrued interest on the portion of the Loans
repaid.

                            (c)     Issuance of Equity Interests.  On the first
Business Day following the receipt by any Loan Party of net cash proceeds from
the issuance of equity interests of Borrower, the Loans shall be repaid by an
amount equal to one hundred percent (100%) of such net cash proceeds, together
with any accrued interest on the portion of the Loans repaid; provided, however,
that with respect to the issuance of equity interests, no such repayment shall
be required (i) if Borrower notifies Lender that such net cash proceeds shall be
used contemporaneously to pay all or a portion of the purchase price of an
Acquisition permitted pursuant to Section 7.2(a), (g) or (h) hereof; (ii) with
respect to proceeds from the exercise of warrants outstanding as of the date
hereof, preferred stock and warrants issued to Lightyear pursuant to the terms
of the Guarantee Commitment Letter between Lightyear and Borrower dated as of
the date hereof (or the exercise thereof), or options currently outstanding or
issued pursuant to employee benefit plans or (iii) with respect to equity issued
as payment for services or property.

- 27 -




All repayments under this Section 2.12 shall be applied first, to the Term B
Loan, second, to the Term A Loan, and third to the Revolving Credit Loan, which
shall result in a concurrent reduction of the Revolving Commitment.

                    2.13  Renewal Option.  So long as no Default or Event of
Default has occurred and is continuing, upon written request by Borrower
delivered to Lender no later than sixty (60) days prior to each of the Term A
Loan Maturity Date and the Revolving Credit Maturity Date, Lender will
determine, in its sole discretion, whether Lender is willing to extend each of
the Term A Loan Maturity Date and the Revolving Credit Maturity Date for a
period of twelve (12) calendar months from the then current Term A Loan Maturity
Date and the Revolving Credit Maturity Date.  Lender shall, no later than
fifteen (15) days after receipt of such written request, advise Borrower whether
Lender is willing to so extend each of the Term A Loan Maturity Date and the
Revolving Credit Maturity Date.  If Lender and Borrower agree to so extend each
of the Term A Loan Maturity Date and the Revolving Credit Maturity Date, such
agreement shall be evidenced by appropriate amendments to the Loan Documents,
executed by all applicable parties, on terms and conditions similar to those
provided herein.

            3.     YIELD PROTECTION AND ILLEGALITY.

                    3.1     Taxes.

                            (a)     Any and all payments by Borrower to or for
the account of Lender under any Loan Document shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding taxes imposed on or measured by
Lender’s overall net income and franchise taxes imposed on it (in lieu of net
income taxes) as a result of a present or former connection between the Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”).  If Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, (iii) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment, Borrower shall furnish to Lender (which shall forward the same
to such Lender) the original or a certified copy of a receipt evidencing payment
thereof; provided, however, that the Borrower shall not be required to increase
any such amounts payable to any Lender with respect to any Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (e) of this Section or (ii) that are United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Taxes pursuant to this paragraph.

- 28 -




                            (b)     In addition, Borrower agrees to pay any and
all present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

                            (c)     If Borrower shall be required to deduct or
pay any Taxes or Other Taxes from or in respect of any sum payable under any
Loan Document to Lender, Borrower shall also pay to Lender, at the time interest
is paid, such additional amount that Lender specifies is necessary to preserve
the after-tax yield (after payment of all Taxes and Other Taxes) that Lender
would have received if such Taxes or Other Taxes had not been imposed.

                            (d)     Borrower agrees to indemnify Lender for (i)
the full amount of Taxes and Other Taxes paid by Lender, (ii) amounts payable
under Section 3.1(c) and (iii) if Borrower fails to pay any Tax or Other Tax due
to any appropriate Governmental Authority any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Payment
under this subsection (d) shall be made within thirty (30) days after the date
Lender makes a demand therefor.

                            (e)     Each Lender (or Transferee) that is not a
“U.S. Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Borrower two copies of either U.S. Internal
Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement.  In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). 
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

                            (f)     If the Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.1, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.1 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender and

- 29 -




without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Lender in the event such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person, nor shall Lender be obligated to seek any refund.

                    3.2    Illegality.  If Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for Lender to make, maintain or fund LIBOR Loans, or to determine or
charge interest rates based upon the LIBOR, then, on notice thereof by Lender to
Borrower through Lender, any obligation of Lender to make or continue LIBOR
Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended until
Lender notifies Lender and Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, Borrower shall,
upon demand from Lender prepay or, if applicable, convert all LIBOR Loans of
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if Lender may lawfully continue to maintain such LIBOR Loans to such
day, or immediately, if Lender may not lawfully continue to maintain such LIBOR
Loans.  Upon any such prepayment or conversion, Borrower shall also pay accrued
interest on the amount so prepaid or converted and all amounts due under Section
3.4 in accordance with the terms thereof due to such prepayment or conversion. 
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of
Lender, otherwise be materially disadvantageous to Lender.

                    3.3    Inability to Determine Rates.  If Lender determines
in connection with any request for a LIBOR Loan or a conversion to or
continuation thereof for any reason that (a) Dollar deposits are not being
offered to banks in the London interbank LIBOR market for the applicable amount
and Interest Period of such LIBOR Loan, (b) adequate and reasonable means do not
exist for determining the LIBOR for any requested Interest Period with respect
to a proposed LIBOR Loan, or (c) the LIBOR for any requested Interest Period
with respect to a proposed LIBOR Loan does not adequately and fairly reflect the
cost to Lender of funding such LIBOR Loan, Lender will promptly so notify
Borrower.  Thereafter, the obligation of Lender to make or maintain LIBOR Loans
shall be suspended until Lender revokes such notice.  Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of LIBOR Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

                    3.4    Increased Cost and Reduced Return; Capital Adequacy;
Reserves on LIBOR Loans.

                            (a)     Except with respect to taxes, which shall be
governed exclusively by Section 3.1, if Lender determines that as a result of
the introduction of or any change in or in the interpretation of any Law, or
Lender’s compliance therewith, there shall be any increase in the cost to Lender
of agreeing to make or making, funding or maintaining LIBOR Loans or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by Lender in connection with any of the
foregoing (excluding for purposes

- 30 -




of this subsection (a) any such increased costs or reduction in amount resulting
from reserve requirements utilized, as to LIBOR Loans, in the determination of
the LIBOR), then from time to time upon demand of Lender (with a copy of such
demand to Lender), Borrower shall pay to Lender such additional amounts as will
compensate Lender for such increased cost or reduction.

                            (b)     If Lender determines that the introduction
of any Law regarding capital adequacy or any change therein or in the
interpretation thereof, or compliance by Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of
Lender or any corporation controlling Lender as a consequence of Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and Lender’s desired return on capital), then from time to time
upon demand of Lender, Borrower shall pay to Lender such additional amounts as
will compensate Lender for such reduction.

                    3.5     Funding Losses.  Upon demand of Lender from time to
time, Borrower shall promptly compensate Lender for and hold Lender harmless
from any loss, cost or expense incurred by it as a result of:

                            (a)     any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

                            (b)     any failure by Borrower to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
Lender in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to Lender under this
Section 3.5, Lender shall be deemed to have funded each LIBOR Loan made by it at
the LIBOR for such Loan by a matching deposit or other borrowing in the London
interbank LIBOR market for a comparable amount and for a comparable period,
whether or not such LIBOR Loan was in fact so funded.

                    3.6     Matters Applicable to all Requests for
Compensation.  A certificate of Lender claiming compensation under this Article
3 and setting forth the calculation of the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, Lender may use any reasonable averaging and attribution
methods.

                    3.7     Survival.  All of Borrower’s obligations under this
Article 3 shall survive termination of the Revolving Commitment and repayment of
all other Obligations hereunder.

- 31 -




            4.     CONDITIONS OF EFFECTIVENESS.

                    4.1     Conditions of Effectiveness and New Credit
Extensions.  The effectiveness of this Agreement and obligation of Lender to
make Credit Extensions hereunder is subject to satisfaction of the following
conditions precedent:

                            (a)     Lender’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or Lightyear, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to Lender and its legal counsel:

                                     (i)     executed counterparts of this
Agreement, all Collateral Documents, the Subsidiary Guaranty, the Autoborrow
Agreement and each other Loan Document, sufficient in number for distribution to
Lender and Borrower;

                                     (ii)    a Revolving Credit Loan Note
executed by Borrower in favor of Lender;

                                     (iii)   a Term A Loan Note executed by
Borrower in favor of Lender;

                                     (iv)    a Term B Loan Note executed by
Borrower, in favor of Lender;

                                     (v)     such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as Lender may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

                                     (vi)    executed counterparts of the
Lightyear Guaranty;

                                     (vii)   such documents and certificates as
Lender may reasonably require to evidence that each Loan Party and Lightyear is
duly organized or formed and that each Loan Party and Lightyear is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

                                     (viii)  a favorable opinion acceptable to
Lender, addressed to Lender, of (i) counsel to the Loan Parties in form
substantially similar to the opinion that was delivered to Lender with respect
to the Existing Credit Agreement and (ii) counsel to Lightyear, as to such
matters concerning the Lightyear Guaranty, each in form and substance
satisfactory to Lender and its counsel;

                                     (ix)   a certificate of a Responsible
Officer of each Loan Party either (A) attaching copies of all consents, licenses
and approvals required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

- 32 -




                                     (x)    a certificate signed by a
Responsible Officer of Borrower certifying (A) that the conditions specified in
Sections 4.2(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since September 30, 2005 that has had or could reasonably
be expected to have a Material Adverse Effect, and (C) there has been no
material change in the information delivered to Lender regarding Borrower or any
other Loan Party;

                                     (xi)    a certificate of a managing
director or chief financial officer of Lightyear, together with evidence in form
and substance reasonably satisfactory to Lender, certifying that the aggregate
“Remaining Capital Commitments” (as such term is defined in the Lightyear
Guaranty) of Lightyear are not less than one hundred twenty-five percent (125%)
of Lightyear’s total “Indebtedness” (as such term is defined in the Lightyear
Guaranty), including, without limitation, its obligations under the Lightyear
Guaranty;

                                     (xii)   evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect; and

                                     (xiii)  such other assurances,
certificates, documents, consents, evidence of perfection of all Liens securing
the Obligations or opinions as Lender reasonably may require.

                            (b)     Lender shall have received and reviewed, and
Lender’s counsel shall have reviewed, including, without limitation, information
regarding Borrower’s and each other Loan Party’s litigation, tax, accounting,
labor, insurance, pension liabilities (actual and contingent), material
contracts, senior management employment contracts, client contracts, debt and
credit agreements, property ownership, environmental matters, contingent
liabilities and management, with results satisfactory to Lender and its
counsel.  Additionally, Lender shall have received and reviewed the Audited
Financial Statements and financial statements for the most recently completed
fiscal quarter preceding the Closing Date (or, in the event that Lender’s due
diligence review reveals material changes since such financial statements, such
financial statements dated within forty-five (45) days of the Closing Date).

                            (c)     Lender shall have completed its due
diligence investigation of Borrower and its Subsidiaries in scope and with
results satisfactory to Lender, including a one-time field examination of
Borrower’s assets;

                            (d)     Any fees required to be paid on or before
the Closing Date shall have been paid.

                            (e)     Borrower shall have paid all Attorney Costs
of Lender to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Lender).

- 33 -




                            (f)     Lender shall have received satisfactory
evidence that, upon the filing of amendments to UCC financing statements and the
Borrower Security Agreement and the Subsidiary Security Agreement in order to
perfect Lender’s interests in the Intellectual Property Assets (as hereinafter
defined), Lender shall have a perfected security interest in all Collateral and
that the security interest and Liens in favor of Lender are valid, enforceable,
and prior to all others’ rights and interests except those to which Lender
consents in writing.

                            (g)     Lender shall have received satisfactory
evidence that Borrower’s obligations under the Junior Note have been converted
to preferred equity in Borrower on terms and conditions satisfactory to Lender;

                            (h)     Lender shall have received and reviewed each
of the following, in form and substance satisfactory to Lender:

                                      (i)    Lightyear’s audited financial
statements for the fiscal years ending December 31, 2003 and December 31, 2004
and financial statements for the three most recently completed fiscal quarters
preceding the Closing Date;

                                      (ii)   Lightyear’s general and limited
partner capital call commitments; and

                                      (iii)  Lightyear’s partnership
investments, including a summary of cost and fair market value.

                            (i)     Lender shall have received satisfactory
evidence that key man life insurance has been obtained with respect to Lynn
Boggs in an amount not less than Two Million Five Hundred Thousand Dollars
($2,500,000).

                    4.2    Conditions to all Credit Extensions and Conversions
and Continuations.  The obligation of Lender to honor any Request for Credit
Extension or issue any Letters of Credit is subject to the following conditions
precedent:

                            (a)     The representations and warranties of
Borrower and each other Loan Party contained in Article 5 or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith, shall be true and correct in all material respects on
and as of the date of such Credit Extension, conversion or continuation, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.2, the representations and
warranties contained in subsections (a) and (b) of Section 5.5 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.1.

                            (b)     No Default shall exist, or would result from
such proposed Credit Extension, conversion or continuation.

                            (c)     Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

- 34 -




                            (d)     Lender shall have received, in form and
substance satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as Lender reasonably may require, and all
Liens (other than Liens in favor in Lender) shall have been released and proper
documents evidencing such release shall have been recorded in the appropriate
offices.

                            (e)     Borrowing would not be in excess of the
appropriate Commitment.

                            (f)     For the first Credit Extension, Lender shall
have received a certificate signed by a Responsible Officer of Borrower
certifying a calculation of the financial covenants set forth in Section 6.12 as
of the last day of the fiscal quarter of Borrower most recently ended prior to
the Closing Date, which calculation will show that there is no Default in any
financial covenant required hereunder, including calculations showing that (i)
Borrower’s EBITDA, calculated for the twelve month period ending on December 31,
2005, is not less than Six Million Seven Hundred Thousand Dollars ($6,700,000)
and (ii) EBITDA, described on Schedule 2 attached hereto, calculated for the
twelve month period ending on December 31, 2005, after add-backs agreed to by
Borrower and Lender, is not less than the amount set forth on Schedule 2
attached hereto.

                  Each Request for Credit Extension submitted by Borrower shall
be deemed to be a representation and warranty that the conditions specified in
Sections 4.2(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

          5.     REPRESENTATIONS AND WARRANTIES.  Borrower makes the following
representations and warranties, which are true and correct as of the date hereof
and will be true and correct on the closing date, and will be true and correct
as of the date of each credit extension (except as modified in accordance with
Section 4.2(a)):

                  5.1     Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or licenses, except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

                  5.2     Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law;
provided, for any conflict, breach, or contravention described in subsection (b)
to constitute a breach of the representation of this Section 5.2, such conflict,
breach or contravention must be material as to its effect on the Loan, Borrower,
any Loan Document, or otherwise.

- 35 -




                  5.3     Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

                  5.4     Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be affected by applicable bankruptcy, insolvency,
receivership, reorganization, moratorium, liquidation or other similar Laws.

                  5.5     Financial Statements; No Material Adverse Effect.

                            (a)     The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

                            (b)     The unaudited consolidated financial
statements of Borrower and its Subsidiaries dated September 30, 2005, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

                            (c)     Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. 

                  5.6     Accounts Receivable.  All accounts receivable of
Borrower and each Subsidiary that are reflected on the Audited Financial
Statements or unaudited consolidated financial statements of Borrower and its
Subsidiaries previously delivered to Lender or on the accounting records of
Borrower and its Subsidiaries as of the Closing Date represent or will represent
valid obligations arising from sales actually made or services actually
performed in the ordinary course of business.  Unless paid prior to the Closing
Date, the accounts receivable are or will be as of the Closing Date current and
collectible, net of reserves.

- 36 -




                  5.7     Litigation.  Except as specifically disclosed in
Schedule 5.7 hereto, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

                  5.8     No Default.  Neither Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could either,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.  There is no event which is, or with notice or the lapse of time,
or both, would be, a Default under this Agreement.

                  5.9     Ownership of Property; Liens.

                            (a)     Each of Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

                            (b)     The property of Borrower and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.1.

                            (c)     The Liens granted Lender by Borrower and the
Subsidiaries, as applicable, constitute valid and enforceable first priority
security interests in the Collateral described therein.

                  5.10    Environmental Compliance.  Borrower and its
Subsidiaries have conducted a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.10 hereto, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

                  5.11    Insurance.  The properties of Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Borrower, in such amounts, after giving effect to
any self-insurance compatible with the following standards, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Borrower or the applicable Subsidiary operates.  The insurance required by
Sections 4.1(a)(ix) and 6.7 is in effect.

- 37 -




                  5.12    Taxes.  Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material Taxes and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  There is no proposed tax assessment
against Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

                  5.13    ERISA Compliance.

                            (a)     Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code.

                            (b)     No application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

                            (c)     There are no pending or, to the best
knowledge of Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

                            (d)     (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

                  5.14    Subsidiaries.  As of the Closing Date, Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.14 and has no equity investments in any other corporation or entity other than
those specifically disclosed in Part(b) of Schedule 5.14.  Each Subsidiary is
owned by Borrower or by Borrower and an Affiliate of Borrower, as described on
Part (a) of Schedule 5.14.

                  5.15    Disclosure.  Borrower has disclosed to Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result

- 38 -




in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party in connection with any Loan Document to Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

                  5.16    Compliance with Laws.  Borrower and each other Loan
Party is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

                  5.17    Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

                            (a)     Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

                            (b)     None of Borrower, any Person controlling
Borrower, or any Subsidiary (i) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

                  5.18    Rights in Collateral; Priority of Liens.  Borrower and
each other Loan Party own the property granted by it as Collateral under the
Collateral Documents, free and clear of any and all Liens in favor of third
parties except for Liens permitted to Section 7.1.  Upon the proper filing of
UCC financing statements, and upon filing of the Borrower Security Agreement and
Subsidiary Security Agreement in the offices required to perfect Lender’s
interest in the Intellectual Property Assets (as hereinafter defined), and the
taking of the other actions required by Lender, including release of  the Liens
granted pursuant to the Existing Credit Agreement, the liens granted pursuant to
the Collateral Documents will constitute valid and enforceable first, prior and
perfected Liens on the Collateral in favor of Lender.

                  5.19    Intellectual Property.

                            (a)     Intellectual Property Assets.  The term
“Intellectual Property Assets” includes:

                                     (i)     the name “Private Business, Inc.”,
the name of each Subsidiary, all fictional business names used by Borrower or
any Subsidiary and all trading names, registered and unregistered trademarks,
service marks, and applications of Borrower and the Subsidiaries (collectively,
the “Marks”);

- 39 -




                                     (ii)    all patents, patent applications,
and inventions and discoveries that may be patentable of Borrower or any
Subsidiary (collectively, the “Patents”);

                                     (iii)   all copyrights in both published
works and unpublished works of Borrower and any Subsidiary (collectively,
“Copyrights”);

                                     (iv)    all know-how, trade secrets,
confidential information, customer lists, software, technical information, data,
process technology, plans, drawings, and blue prints of Borrower and each
Subsidiary (collectively, “Trade Secrets”); owned, used, or licensed by Borrower
or any Subsidiary as licensee or licensor; and

                                     (v)    all general intangibles and all
intangible intellectual or similar property of Borrower or any Subsidiary of any
kind or nature associated with or arising out of any of the aforementioned
properties and assets and not otherwise described above, including all of
Borrower’s or any Subsidiary’s websites, domain names, Internet listing and
number, rights in applications for any of the foregoing, and anything used or
useful in connection with all websites and domain names owned or operated by
Borrower (collectively, “Internet Property”).

                            (b)    Agreements.  Schedule 5.19(b) contains a
complete and accurate list and summary description, including any royalties paid
or received by Borrower or any Subsidiary, of all contracts or other agreements
relating to the Intellectual Property Assets to which Borrower or any Subsidiary
is a party or by which Borrower or any Subsidiary is bound, except for any
license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with a value of less than Two Hundred Fifty
Thousand ($250,000) under which Borrower or any Subsidiary is the licensee. 
There are no outstanding and, to Borrower’s knowledge, no threatened disputes or
disagreements with respect to any such agreement or any other Intellectual
Property Asset.

                            (c)    Patents.

                                    (i)     Schedule 5.19(c) contains a complete
and accurate list and summary description of all Patents owned by Borrower or
any Subsidiary.  Borrower or the applicable Subsidiary is the owner of all
right, title, and interest in and to each of the Patents, free and clear of all
liens, security interests, charges, encumbrances, entities, and other adverse
claims.

                                    (ii)    All of the issued Patents are
currently in compliance with formal legal requirements (including payment of
filing, examination, and maintenance fees and proofs of working or use), are
valid and enforceable, and are not subject to any maintenance fees or taxes or
actions falling due within ninety (90) days after the Closing Date.

                                    (iii)   No Patent has been or is now
involved in any interference, reissue, reexamination, or opposition proceeding. 
To Borrower’s knowledge, there is no potentially interfering patent or patent
application of any third party.

- 40 -




                                    (iv)    No Patent is infringed or, to
Borrower’s knowledge, has been challenged or threatened in any way.  None of the
products licensed or sold, nor any process or know-how used, by Borrower or any
Subsidiary infringes or is alleged to infringe any patent or other proprietary
right of any other Person.

                                    (v)    All products licensed, used, or sold
under the Patents have been marked with the proper patent notice.

                            (d)    Trademarks.

                                    (i)     Schedule 5.19(d) contains a complete
and accurate list and summary description of all Marks owned by Borrower or any
Subsidiary.  One or more of Borrower and the Subsidiaries is the owner of all
right, title, and interest in and to each of the Marks, free and clear of all
liens, security interests, charges, encumbrances, equities, and other adverse
claims.

                                    (ii)    All Marks that have been registered
with the United States Patent and Trademark Office are currently in compliance
with all formal legal requirements (including the timely post-registration
filing of affidavits of use and incontestability and renewal applications), are
valid and enforceable, and are not subject to any maintenance fees or taxes or
actions falling due within ninety (90) days after the Closing Date.

                                    (iii)   No Mark has been or is now involved
in any opposition, invalidation, or cancellation and, to Borrower’s knowledge no
such action is threatened with the respect to any of the Marks.

                                    (iv)    To Borrower’s knowledge, there is no
potentially interfering trademark or trademark application of any third party.

                                    (v)    No Mark is infringed or, to
Borrower’s knowledge, has been challenged or threatened in any way.  None of the
Marks used by Borrower or any Subsidiary infringes or is alleged to infringe any
trade name, trademark, or service mark of any Person.

                                    (vi)    All products and materials
containing a Mark bear the proper federal registration notice where permitted by
law.

                            (e)    Copyrights.

                                    (i)     Schedule 5.19(e) contains a complete
and accurate list and summary description of all Copyrights owned by Borrower or
any Subsidiary.  One or more of Borrower or a Subsidiary is the owner of all
right, title, and interest in and to each of the Copyrights, free and clear of
all liens, security interests, charges, encumbrances, equities, and other
adverse claims.

                                    (ii)    All the Copyrights have been
registered and are currently in compliance with formal legal requirements, are
valid and enforceable, and are not subject to any maintenance fees or taxes or
actions falling due within ninety (90) days after the date of Closing.

- 41 -




                                    (iii)   No Copyright is infringed or, to
Borrower’s knowledge, has been challenged or threatened in any way.  None of the
subject matter of any of the Copyrights infringes or is alleged to infringe any
copyright of any third party or is a derivative work based on the work of any
other Person.

                                    (iv)    All works encompassed by the
Copyrights have been marked with the proper copyright notice.

                            (f)    Trade Secrets.

                                    (i)     With respect to each Trade Secret,
the documentation relating to such Trade Secret is current, accurate, and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the knowledge or memory of any
individual.

                                    (ii)    Borrower has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets.

                                    (iii)    One or more of Borrower or a
Subsidiary has good title and an absolute (but not necessarily exclusive) right
to use the Trade Secrets.  The Trade Secrets are not part of the public
knowledge or literature, and, to Borrower’s knowledge, have not been used,
divulged, or appropriated either for the benefit of any Person (other than
Borrower or one or more of the Subsidiaries) or to the detriment of Borrower. 
No Trade Secret is subject to any adverse claim or has been challenged or
threatened in any way.

                            (g)     Internet Property.

                                    (i)     Schedule 5.19(g) contains a complete
and accurate list and summary description of all Internet Property owned by
Borrower or any Subsidiary.  One or more of Borrower or a Subsidiary is the
owner of all right, title, and interest in and to each of the Internet
Properties, free and clear of all liens, security interests, charges,
encumbrances, equities, and other adverse claims.

                                    (ii)    Each of the Internet Properties have
been registered with Network Solutions Inc. or the Internet Corporation for
Assigned Names and Numbers or other domain registrar.

                                    (iii)   No Internet Property is infringed
or, to Borrower’s knowledge, has been challenged or threatened in any way.

                  5.20    Location of Borrower.  The principal place of business
of Borrower and its chief executive office is located at the address listed
under Borrower’s signature on this Agreement, and Borrower is organized under
the Laws of the State of Tennessee.  Schedule 5.20 contains a list of each
Subsidiary’s place of business and chief executive office, including the
addresses, and each Subsidiary is organized under the Laws of the State
described by such Subsidiary’s signature on this Agreement.

- 42 -




                  5.21    Use of Proceeds.  The proceeds from the Revolving
Credit Loan and Term Loans shall be used only as permitted under the provisions
of Section 6.11.

                  5.22    Solvent Financial Condition.  Borrower is now and,
after giving effect to the Loans to be made hereunder, at all times will be,
solvent.

                  5.23    Labor Disputes; Acts of God.  Except as set forth on
Schedule 5.23 hereto, or as otherwise disclosed in writing to Lender, neither
Borrower nor any Subsidiary is a party to any collective bargaining agreement
and, as of the date hereof, there are no material grievances, disputes or
controversies with any union or any other organization of Borrower’s or any
Subsidiary’s employees, or threats of strikes, work stoppages or any asserted
pending demands for collective bargaining by any union or organization. Neither
the business nor the property of Borrower and its Subsidiaries are affected by
any fire, explosion, accident, drought, storm, hail, earthquake, embargo, act of
God or of the public enemy, or other casualty (whether or not covered by
insurance) which would have a Material Adverse Effect.

                  5.24    Interest Rate Hedging.  No later than five (5)
Business Days after the date of the Subsidiary Sale, Borrower shall enter into
or continue in effect one or more Swap Contracts (with average initial terms of
at least two (2) years) or, if earlier, until the Term A Loan Maturity Date)
with respect to the interest obligations on (or otherwise secure fixed rates of
interest on) not less than Six Million Dollars ($6,000,000) of the principal
amount of the Term A Loan outstanding from time to time.  Such Swap Contracts
shall provide interest rate protection in conformity with International Swap
Dealers Association standards for an average period of at least two (2) years
from the date of such Swap Contracts or, if earlier, until the Term A Loan
Maturity Date, on terms acceptable to Lender in a commercially reasonable
manner, such terms to include consideration of the creditworthiness of the other
party to the proposed Swap Contracts.  All Obligations of Borrower to Lender (or
any Affiliate of Lender) pursuant to any Swap Contracts and all Liens granted to
secure such Obligations shall rank pari passu with the principal amount of the
Loans hereunder and Liens securing such other Obligations up to the then
effective aggregate amount of the Loans and Commitments; and any Swap Contracts
between Borrower and any other Person shall be unsecured.

          6.     AFFIRMATIVE COVENANTS.  So long as the Revolving Commitment is
outstanding, the Revolving Credit Loan or the Term Loans or other Obligations
shall remain unpaid or unsatisfied, or any L/C Obligations shall remain
outstanding, Borrower shall, and (except in the case of the covenants set forth
in Sections 6.1, 6.2, 6.3 and 6.12) cause each Subsidiary to:

                  6.1     Financial Statements.  Deliver to Lender, in form and
detail satisfactory to Lender:

                            (a)     as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent

- 43 -




certified public accountant of nationally recognized standing reasonably
acceptable to Lender, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

                            (b)     as soon as available, but in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Borrower, a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Borrower as fairly presenting the
financial condition, results of operations, shareholders equity and cash flows
of Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

                  6.2     Certificates; Other Information.  Deliver to Lender,
in form and detail satisfactory to Lender:

                            (a)     concurrently with the delivery of the
financial statements referred to in Section 6.1(a), a certificate of its
independent certified public accountants certifying such financial statements
and, if requested by Lender, a certificate stating that in making the
examination necessary therefor no knowledge was obtained of any Default or, if
any such Default shall exist, stating the nature and status of such event;

                            (b)     concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of Borrower;

                            (c)     copies of any audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of Borrower by independent accountants in
connection with the accounts or books of Borrower or any Subsidiary, or any
audit of any of them;

                            (d)     promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Lender pursuant hereto; and

                            (e)     promptly such additional information
regarding the business, financial or corporate affairs of Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as Lender may
from time to time reasonably request.

- 44 -




                  6.3     Notices.  Promptly notify Lender:

                            (a)     of the occurrence of any Default;

                            (b)     of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including each of
the following events (to the extent that any such event could be reasonably be
expected to result in a Material Adverse Effect):  (i) breach or non-performance
of, or any default under, a Contractual Obligation of Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower or any Subsidiary and any Governmental Authority;
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws or other Laws, and including any litigation over
the Threshold Amount involving Borrower or any Subsidiary; or (iv) any
contingent liabilities of Borrower or any Subsidiary or threatened liability of
Borrower or any Subsidiary;

                            (c)     the occurrence of any ERISA Event;

                            (d)     of any material change in accounting
policies or financial reporting practices by Borrower or any Subsidiary; and

                            (e)     of any change in Borrower’s or any
Subsidiary’s name, legal structure, place of business, chief executive office or
jurisdiction of its organization.

                  Each notice pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of Borrower setting forth details of the
occurrence referred to therein and, if applicable, stating what action Borrower
has taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.3(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

                  6.4     Payment of Obligations.  Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including (a)
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

                  6.5     Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization, except in a transaction
permitted by Section 7.4 or 7.5; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its material patents, trademarks, trade names, service
marks, and trade secrets.

                  6.6     Maintenance of Properties.  (a) Maintain, preserve and
protect all Collateral and all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

- 45 -




                  6.7     Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
to include casualty insurance and business interruption insurance, of such types
and in such amounts (after giving effect to any self-insurance compatible with
the following standards) as are customarily carried under similar circumstances
by such other Persons and providing for not less than thirty (30) days’ prior
notice to Lender of termination, lapse or cancellation of such insurance.

                  6.8     Compliance with Laws.  Comply in all material respects
with the requirements of all Laws, specifically including all Laws and
regulatory requirements for OSHA, the Environmental Protection Agency, the
Pension Guaranty Benefit Board, and ERISA, and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

                  6.9     Books and Records.

                            (a)     Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.

                            (b)     Borrower shall maintain at all times books
and records pertaining to the Collateral in such detail, form and scope as
Lender shall reasonably require.

                  6.10   Inspection Rights.  Permit representatives and
independent contractors of Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to Borrower;
provided, however, that when a Default exists Lender (or any of its respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours and without advance
notice.

                  6.11   Use of Proceeds.  Use the proceeds of the Credit
Extensions for refinancing of certain existing Indebtedness; for working
capital; for capital expenditures (as allowed by this Agreement); for
Acquisitions permitted pursuant to Section 7.2(g) or (h) hereof; and for other
lawful corporate purposes.  No use of the proceeds may be made in contravention
of any Law or of any Loan Document and no proceeds may be used to make payments
on the Term B Loan.

- 46-




                  6.12   Financial Covenants.  Deliver a Compliance Certificate
to Lender certifying the following:

                            (a)     Funded Debt to EBITDA Ratio.  Maintain on a
consolidated basis a ratio of Funded Debt to EBITDA not exceeding (i) 2.00:1.00
for the period from the Closing Date to and until the Term B Loan Maturity Date
and (ii) 1.75:1.00 thereafter to and until the later of the Term A Loan Maturity
Date and the Revolving Credit Maturity Date.

This ratio will be calculated (x) at the end of each fiscal quarter for which
this Agreement requires Borrower to deliver financial statements, using the
results of the twelve-month period ending with that fiscal quarter and (y) on
the date of any Credit Extension, using EBITDA for the most recent period and
Funded Debt after giving pro forma effect to such Credit Extension.

                            (b)     Fixed Charge Coverage Ratio.  Maintain on a
consolidated basis a Fixed Charge Coverage Ratio as specified with respect to
the periods set forth below:

 

PERIOD

 

FIXED CHARGE COVERAGE RATIO

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Closing Date through March 31, 2006

 

2.40 to 1.00

 

April 1, 2006 through June 30, 2006

 

1.75 to 1.00

 

July 1, 2006 through September 30, 2006

 

1.50 to 1.00

 

October 1, 2006 through December 31, 2006

 

1.30 to 1.00

 

January 1, 2007 and thereafter

 

1.60 to 1.00

The current portion of long-term liabilities will be measured as of the last day
of  such fiscal quarter.

                            (c)     Capital Expenditures.  Not spend or incur
obligations (including the total amount of any capital leases and software
development expenses) to acquire fixed assets (other than any KVI Equipment)
having a value of more than Two Million Five Hundred Thousand Dollars
($2,500,000)during any twelve (12) month period ending with each fiscal quarter,
to and until the later of the Term A Loan Maturity Date and the Revolving Credit
Maturity Date.

                  6.13   Additional Subsidiaries.  Notify Lender at the time
that any Person becomes a Subsidiary, and promptly thereafter (and in any event
within thirty (30) days), cause such Person to (a) become a Guarantor by
executing and delivering Lender a counterpart of the Guaranty or such other
document as Lender shall deem appropriate for such purpose, and (b) deliver to
Lender documents of the types referred to in clauses (iv) and (v) of Section
4.1(a) and if requested by  Lender as to such Person, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation executed by
such Subsidiary) all in form, content and scope reasonably satisfactory to
Lender.

- 47 -




                  6.14   Collateral Records.  Execute and deliver promptly to
Lender, from time to time, solely for Lender’s convenience in maintaining a
record of the Collateral, such written statements and schedules as Lender may
reasonably require designating, identifying or describing the Collateral.  The
failure by Borrower or any other Loan Party, however, to promptly give Lender
such statements or schedules shall not affect, diminish, modify or otherwise
limit the Liens on the Collateral granted pursuant to the Collateral Documents.

                  6.15   Security Interests.  Defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein.  Borrower shall, and shall cause each other Loan Party to, comply with
the requirements of all state and federal laws in order to grant to Lender valid
and perfected first priority security interests in the Collateral, with
perfection, in the case of any investment property or deposit account, being
effected by giving Lender control of such investment property or deposit
account, in addition to the filing of a UCC financing statement with respect to
such investment property.  Lender is hereby authorized by Borrower to file any
UCC financing statements covering the Collateral whether or not Borrower’s
signatures appear thereon.  Borrower shall, and shall cause each other Loan
Party, to do whatever Lender may reasonably request, from time to time, to
effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with Lender’s
representatives; keeping stock records; obtaining waivers from landlords and
mortgagees and from warehousemen and their landlords and mortgages; and, paying
claims which might, if unpaid, become a Lien on the Collateral.

                  6.16   Notice of Litigation, Claims, Etc.  Give notice to
Lender of all material claims and demands of Persons at any time, including
claims and demands of Governmental Authority, pertaining to any material
litigation or threatened claim.

                  6.17   Lender as Principal Depository.  Maintain Lender as its
and their principal depository bank, including for the maintenance of business,
cash management, operating and administrative deposit accounts.

                  6.18   Key Man Life Insurance.  Within thirty (30) days
following the Closing Date, Borrower shall obtain (and provide evidence thereof
to Lender) key man life insurance with respect to Lynn Boggs in an aggregate
amount of not less than Five Million Dollars ($5,000,000).

          7.     NEGATIVE COVENANTS.  So long as the Revolving Commitment is
outstanding or so long as either Loan or other Obligation shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

                  7.1     Liens.  Create, incur, assume or suffer to exist, any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

                            (a)     Liens pursuant to any Loan Document;

- 48 -




                            (b)     Liens existing on the date hereof and listed
on Schedule 7.1 hereto and any renewals or extensions thereof; provided that the
property covered thereby is not increased and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.3(b);

                            (c)     Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

                            (d)     Mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

                            (e)     Pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

                            (f)     Deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

                            (g)     Easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

                            (h)     Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.1(h) or securing
appeal or other surety bonds relating to such judgments; and

                            (i)     Liens securing Indebtedness permitted under
Section 7.3(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition.

                  7.2     Investments and Acquisitions.  Make any Investments,
except:

                            (a)     Investments in entities acquired by Borrower
in businesses substantially the same as those lines of business conducted by
Borrower and its Subsidiaries on the date hereof; provided that such Investment
or Investments, on an annual basis, do not exceed a total aggregate
consideration (to include payments in the form of non-competition agreements,
consulting agreements and similar payments) of Five Hundred Thousand Dollars
($500,000) without the prior written consent of Lender.

- 49 -




                            (b)     Investments held by Borrower or such
Subsidiary in the form of cash equivalents or short-term marketable debt
securities;

                            (c)     advances to officers, directors and
employees of Borrower and Subsidiaries in an aggregate amount not to exceed One
Hundred Thousand Dollars ($100,000) at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;

                            (d)     Investments of Borrower in any wholly-owned
Subsidiary and Investments of any wholly-owned Subsidiary in Borrower or in
another wholly-owned Subsidiary;

                            (e)     Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

                            (f)     Guarantees permitted by Section 7.3;

                            (g)     any Acquisitions listed on Schedule 2
attached hereto, so long as Borrower is in pro forma compliance with all
covenants in Article 6 and Article 7 hereof after giving effect to such
Acquisitions and no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto; and

                            (h)     other Acquisitions, as approved by Lender.

                  7.3     Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

                            (a)     Indebtedness under the Loan Documents;

                            (b)     Indebtedness outstanding on the date hereof
and listed on Schedule 7.3 hereto and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

                            (c)     Guarantees of Borrower or any Subsidiary in
respect of Indebtedness otherwise permitted hereunder of Borrower or any
Subsidiary;

                            (d)     Obligations (contingent or otherwise) of
Borrower or any Subsidiary existing or arising under any Swap Contract; provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

- 50 -




                            (e)     capital lease obligations assumed in
connection with Investments or Acquisitions permitted pursuant to Section 7.2
hereof, in an aggregate principal amount not to exceed One Million Five Hundred
Thousand Dollars ($1,500,000) at any time;

                            (f)     unsecured seller financing incurred in
connection with Investments or Acquisitions permitted pursuant to Section 7.2
hereof, so long as no Default exists or would be caused thereby, the Term B Loan
has been paid in full and is no longer outstanding and all terms and conditions
(including subordination) thereof have been approved by Lender;

                            (g)     an unsecured obligation to pay the deferred
purchase price pursuant to an earnout in connection with the acquisition of KVI,
calculated in accordance with such acquisition agreement and the related
documents as in effect on the date hereof;

                            (h)     Indebtedness of Borrower to any Subsidiary
or of any Subsidiary to Borrower or any other Subsidiary;

                            (i)     other unsecured Indebtedness with an
aggregate principal amount outstanding, when added to Indebtedness incurred
pursuant to Section 7.3(b), not to exceed Five Hundred Thousand Dollars
($500,000) at any time; and

                            (j)     KVI Loans.

                  7.4     Fundamental Changes.  Merge, dissolve, liquidate,
cease to do business or suspend normal business operations, consolidate with or
into, another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

                            (a)     upon not less than five (5) days written
notice to Lender, any Subsidiary may merge with (i) Borrower; provided that
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and

                            (b)     upon not less than five (5) days written
notice to Lender, any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must also be a wholly-owned
Subsidiary, and; provided, further, that if the transferor of such assets is a
Loan Party, the transferee thereof must either be Borrower or another Loan
Party.

- 51 -




                  7.5     Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

                            (a)     Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

                            (b)     Dispositions of equipment to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

                            (c)     Dispositions of property by any Subsidiary
to Borrower or to a wholly-owned Subsidiary; provided that if the transferor of
such property is a Loan Party, the transferee thereof must either be Borrower or
another Loan Party;

                            (d)     Dispositions permitted by Section 7.4;

                            (e)     the Subsidiary Sale; and

                            (f)     the lease of KVI Equipment to third parties
in the ordinary course of business of KVI.

provided, however, that any Disposition pursuant to clauses (a) through (d)
shall be for fair market value.

                  7.6     Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

                            (a)     on or after January 23, 2008, Borrower may
make payments of cash dividends payable on the Series A Preferred Stock, Series
B Preferred Stock and Series C Preferred Stock (as defined in Borrower’s
Organization Documents); provided, that no Default exists as of the date of
payment and such payment will not cause a Default;

                            (b)     each Subsidiary may make Restricted Payments
to Borrower and to any other Subsidiary of Borrower; and

                            (c)     Borrower and each Subsidiary may declare and
make dividend payments or other distributions (i) payable solely on the common
stock or other common equity interests of such Person and (ii) payable solely in
shares of Borrower’s Series A Preferred Stock or Series C Preferred Stock to
existing holders of such designations of stock.

                  7.7     Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by Borrower and its Subsidiaries on the date hereof or otherwise change the
nature of Borrower’s business.

                  7.8     Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of Borrower, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Borrower or such Subsidiary as would be obtainable
by Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among Borrower and any of
its wholly-owned Subsidiaries or between and among any wholly-owned
Subsidiaries.

- 52 -




                  7.9     Margin Regulations.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

          8.     EVENTS OF DEFAULT AND REMEDIES.

                  8.1     Events of Default.  Any of the following shall
constitute an Event of Default:

                            (a)     Non-Payment.  Borrower or any other Loan
Party fails to pay within five days after the same becomes due, (i) any amount
of principal of any Loan, or any L/C Obligation, or (ii) any interest on any
Loan or on any L/C Obligation, or any commitment or other fee due hereunder, or
(iii) any other amount payable hereunder or under any other Loan Document; or

                            (b)     Specific Covenants.  Borrower fails to
perform or observe any term, covenant or agreement contained in any of Section
6.1, 6.2, 6.3, 6.5 6.10, 6.11, 6.12, or Article 7.

                            (c)     Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained herein or in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days or any
default or event of default occurs under any other Loan Document; provided that
Borrower shall have thirty (30) days after notice by Lender to cure any such
Default that is subject to being cured in such time period and which does not
have a material effect on the Loan  or any Collateral; or

                            (d)     Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

                            (e)     Cross-Default.  (i) Borrower or any
Subsidiary fails to make any payment  in excess of the Threshold Amount when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts), or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which Borrower or any Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

- 53 -




                            (f)     Insolvency Proceedings, Etc.  Any Loan
Party, any of its Subsidiaries or Lightyear institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

                            (g)     Inability to Pay Debts; Attachment.  (i)
Borrower or any Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

                            (h)     Litigation; Judgments.  There is entered
against Borrower or any Subsidiary (i) a final judgment or order for the payment
of money in an aggregate amount exceeding the Threshold Amount (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

                            (i)     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

                            (j)     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document, or any Lien with respect to any material portion of the
Collateral intended to be secured thereby ceases to be, or, subject to Section
7.1, is not, valid, perfected and prior to all other Liens  or is terminated,
revoked or declared void; or

- 54 -




                            (k)     Change of Control.  There occurs any Change
of Control with respect to Borrower;

                            (l)     Material Adverse Effect.  There occurs any
event or circumstance that has a Material Adverse Effect; or

                            (m)     Lightyear.  Lightyear fails to perform or
observe any term, covenant, or agreement contained in Sections 8(b) or 9 of the
Lightyear Guaranty.

                  8.2     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, Lender may take any or all of the following
actions:

                            (a)     declare the commitment of Lender to make
Loans and any obligation of Lender to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

                            (b)     declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower;

                            (c)     require that Borrower Cash Collateralize the
L/C Obligations (in an amount equal to the then Outstanding Amount thereof); and

                            (d)     exercise all rights and remedies available
to it under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of Lender to make Loans and any obligation of
Lender to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Lender.

                  8.3     Application of Funds.  After the exercise of remedies
provided for in Section 8.2 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.2),
any amounts received on account of the Obligations shall be applied by Lender in
the following order:

                           First, to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs and amounts payable under Article 3) payable to Lender;

- 55 -




                           Second, to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and L/C Borrowings;

                           Third, to payment of that portion of the Obligations
constituting unpaid principal of the Loans and L/C Borrowings;

                           Fourth, to Lender, to Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit; and

                           Fifth, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to Borrower or as otherwise
required by Law.

Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

          9.     MISCELLANEOUS.

                  9.1     Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by Lender and Borrower or the applicable Loan Party, as
the case may be, and acknowledged by Lender, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

                  9.2     Notices and Other Communications; Facsimile Copies.

                            (a)     General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered, to the applicable address,
facsimile number or (subject to subsection (c) below) electronic mail address,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, specified
for such Person on Schedule 9.2 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties.  All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, upon delivery; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and  the sender has received electronic confirmation of error free receipt; and
(D) if delivered by electronic mail (which form of delivery is subject to the
provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to Lender pursuant to Article 2 shall not be
effective until actually received by Lender.  In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

- 56 -




                            (b)     Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties and Lender.  Lender may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

                            (c)     Limited Use of Electronic Mail.  Electronic
mail and internet and intranet websites may be used only to distribute routine
communications, such as financial statements, and to distribute Loan Documents
for execution by the parties thereto, and may not be used for any other purpose.

                            (d)     Reliance by Lender.  Lender shall be
entitled to rely and act upon any notices (including telephonic Loan Notices)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
All telephonic notices to and other communications with Lender may be recorded
by Lender, and each of the parties hereto hereby consents to such recording.

                  9.3     No Waiver; Cumulative Remedies.  No failure by Lender
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

                  9.4     Attorney Costs, Expenses and Taxes.  Borrower agrees
(a) to pay or reimburse Lender for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse Lender for
all reasonable costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs.  The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by
Lender and the cost of independent public accountants and other outside experts
retained by Lender.  The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Obligations.

- 57 -




                  9.5     Indemnification by Borrower.  Whether or not the
transactions contemplated hereby are consummated, Borrower shall indemnify and
hold harmless Lender and its Affiliates, directors, officers, employees,
counsel, and attorneys-in-fact (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) the Commitment, Loans or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (c) any actual or alleged presence or release of Hazardous Materials on
or from any property currently or formerly owned or operated by Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to Borrower, any Subsidiary or any other Loan Party, or (d) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demand, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  No Indemnitee shall have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date).  The agreements in this Section
shall survive the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.  All amounts due under this Section
9.5 shall be payable within ten (10) Business Days after demand therefor.

                  9.6     Payments Set Aside.  To the extent that any payment by
or on behalf of Borrower is made to Lender, or Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
Borrower severally agrees to pay to Lender upon demand its applicable share of
any amount so recovered from or repaid by Lender, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Base Rate from time to time in effect.

                  9.7     Successors and Assigns.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Lender.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

- 58 -




                  9.8     Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower.  In determining whether the interest contracted
for, charged, or received by Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

                  9.9     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

                  9.10   Integration.  This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter.  In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of Lender in any other Loan Document
shall not be deemed a conflict with this Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

                  9.11   Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by Lender,
regardless of any investigation made by Lender or on their behalf and
notwithstanding that Lender may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

                  9.12   Severability.  If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

- 59 -




                  9.13   Governing Law; Submission to Jurisdiction. 

                            (a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

                            (b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF GEORGIA SITTING IN ATLANTA, GEORGIA OR OF THE UNITED STATES FOR THE
NORTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, BORROWER AND LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  BORROWER AND
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  BORROWER AND
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

                  9.14   Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

                  9.15   Arbitration.

                            (a)     This paragraph concerns the resolution of
any controversies or claims between Borrower and the Lender, whether arising in
contract, tort or by statute, including but not limited to controversies or
claims that arise out of or relate to: (i) this Agreement (including any
renewals, extensions or modifications); or (ii) any document related to this
Agreement (collectively a “Claim”).

- 60 -




                            (b)     At the request of Borrower or the Lender,
any Claim shall be resolved by binding arbitration in accordance with the
Federal Arbitration Act (Title 9, U. S. Code) (the “Act”).  The Act will apply
even though this Agreement provides that it is governed by the law of a
specified state.

                            (c)     Arbitration proceedings will be determined
in accordance with the Act, the applicable rules and procedures for the
arbitration of disputes of JAMS or any successor thereof (“JAMS”), and the terms
of this paragraph.  In the event of any inconsistency, the terms of this
paragraph shall control.

                            (d)     The arbitration shall be administered by
JAMS and conducted in Atlanta, Georgia.  All Claims shall be determined by one
arbitrator; however, if Claims exceed Five Million Dollars ($5,000,000), upon
the request of any party, the Claims shall be decided by three arbitrators.  All
arbitration hearings shall commence within ninety (90) days of the demand for
arbitration and close within ninety (90) days of commencement and the award of
the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed and enforced.

                            (e)     The arbitrator(s) will have the authority to
decide whether any Claim is barred by the statute of limitations and, if so, to
dismiss the arbitration on that basis. For purposes of the application of the
statute of limitations, the service on JAMS under applicable JAMS rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitral shall be
determined by the arbitrator(s).  The arbitrator(s) shall have the power to
award legal fees pursuant to the terms of this Agreement.

                            (f)     This paragraph does not limit the right of
Borrower or the Lender to: (i)  exercise self-help remedies, such as but not
limited to, setoff; (ii) initiate judicial or non-judicial foreclosure against
any real or personal property collateral; (iii) exercise any judicial or power
of sale rights, or (iv)  act in a court of law to obtain an interim remedy, such
as but not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies.

                  9.16   Confidentiality.  The Lender shall not disclose any
non-public information obtained pursuant to the requirements of this Agreement
other than disclosures reasonably required by any bona fide assignee, transferee
or participant in connection with the contemplated assignment or transfer by the
Lender of any Loans or any participations therein and other than disclosures
required by a Governmental Authority or pursuant to legal process; provided
that, unless specifically prohibited by applicable law or court order, the
Lender shall notify Borrower of any request by any Governmental Authority (other
than any such request in connection with any examination of the financial
condition of such Lender by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information.

- 61 -




                  9.17   Time of the Essence.  Time is of the essence in each of
the Loan Documents.

                  9.18   Existing Credit Agreement; Effectiveness of Amendment
and Closing.  Until this Agreement becomes effective in accordance with the
conditions set forth in Section 4.1, the Existing Credit Agreement shall remain
in full force and effect and shall not be affected hereby.  After the Closing
Date, all obligations of Borrower and the Subsidiaries under the Existing Credit
Agreement shall become obligations of Borrower and the Subsidiaries hereunder,
secured by the Collateral Documents, and the provisions of the Existing Credit
Agreement shall be superseded by the provisions hereof; provided, that (i) the
Existing Credit Agreement shall continue to apply to all events, circumstances
and periods arising or existing prior to the Closing Date and (ii) the
effectiveness of this Agreement shall not be deemed to be a waiver of or consent
to any default or other violation of the terms of the Existing Credit Agreement
or other Loan Documents occurring or existing prior to the Closing Date.

                  9.19   Confirmation/Ratification of the Revolving Credit Loan
and Term Loans.  Borrower hereby agrees that, as of the Closing Date, it is
fully and truly indebted to the Lender for the full amount of the Loans stated
herein.  Furthermore, without limiting any of the other provisions of this
Agreement, Borrower and the Lender agree that (i) the loans made to Borrower by
the Lender shall be subject to and shall benefit from all of the provisions of
this Agreement and the other Loan Documents applicable to the Loans hereunder
and thereunder, and (ii) the unpaid principal of and interest on the Loans are
“Obligations” hereunder and under the other Loan Documents.

                  9.20   Effect of Amendment and Closing of the Existing Credit
Agreement.  (a)  On the Closing Date, the Existing Credit Agreement shall be
amended and restated in its entirety.  The parties hereto acknowledge and agree
that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Closing Date and which remain outstanding; (b) such “Obligations”
are in all respects continuing (as amended and restated hereby); (c) the Liens
and security interests as granted under the Collateral Documents securing
payment of such “Obl igations” are in all respects continuing and in full force
and effect; (d) references in the Loan Documents to the “Credit Agreement” shall
be deemed to be references to this Agreement, and to the extent necessary to
effect the foregoing, each such Loan Document is hereby deemed amended
accordingly, (e) all of the terms and provisions of the Existing Credit
Agreement shall continue to apply for the period prior to the Closing Date,
including any determinations of payment dates, interest rates, Events of Default
or any amount that may be payable to the Lender (or its assignees or
replacements hereunder), (f) the obligations under the Existing Credit Agreement
shall continue to be paid or prepaid on or prior to the Closing Date, and shall
from and after the Closing Date continue to be owing and be subject to the terms
of this Agreement, (f) all references in the Loan Documents to “Lender” shall
mean such terms as defined in this Agreement.

- 62 -




                            (b)     Borrower and the Lender and the other
parties hereto acknowledge and agree that all principal, interest, fees, costs,
reimbursable expenses and indemnification obligations accruing or arising under
or in connection with the Existing Credit Agreement which remain unpaid and
outstanding as of the Closing Date shall be and remain outstanding and payable
as an obligation under this Agreement and the other Loan Documents.

                  9.21   Existing Agreements Superseded.  As set forth herein,
the Existing Credit Agreement is superseded by this Agreement, which has been
executed in renewal, amendment, restatement and modification, but not in
novation or extinguishment of, the obligations under the Existing Credit
Agreement.

                  9.22   USA PATRIOT Act Notice.  The Lender is subject to the
Act (as hereinafter defined) and hereby notifies Borrower  and each other Loan
Party that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies Borrower and each other
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow the Lender to identify each Loan Party in
accordance with the Act.

                  9.23   Reproduction of Documents.  This Agreement and all
other Loan Documents, including, without limitation, (a) consents, waivers and
modifications which may hereafter be executed, (b) documents delivered on the
Closing Date, and (c) financial statements, certificates and other information
previously or hereafter furnished, may be reproduced by the Lender by any
photographic, photostatic, microfilm, micro card, miniature photographic or
other similar process and the Lender may destroy any original document so
reproduced.  Each Loan Party agrees and stipulates that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made in the regular course of business) and
that any enlargement, facsimile or further reproduction of such reproduction
shall likewise be admissible in evidence.

                  9.24   Headings.  The Article and Section headings set forth
herein are for convenience only and are not part of the text hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 63 -




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

 

PRIVATE BUSINESS, INC.,

 

as Borrower

 

 

 

 

By:

/s/ J. Scott Craighead

 

 

--------------------------------------------------------------------------------

 

Name:

J. Scott Craighead

 

Title:

CFO

 

 

 

- 64 -




 

 

 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Philip Potter

 

 

--------------------------------------------------------------------------------

 

Name:

Philip Potter

 

Title:

Vice President

- 65 -